



REAL PROPERTY LEASE AGREEMENT
Dated as of June 19, 2015
between
WACHOVIA SERVICE CORPORATION,
as Lessor
and
NVIDIA LAND DEVELOPMENT, LLC,
as Lessee




























This Real Property Lease Agreement is subject to a security interest in favor of
Wells Fargo Bank, National Association, as the agent for the Secured Parties
(the “Agent”), under a Security Agreement dated as of June 19, 2015 (as amended,
modified, extended, supplemented, restated and/or replaced from time to time,
the “Security Agreement”) between Wachovia Service Corporation (as “Debtor”) and
the Agent and NVIDIA Land Development, LLC, as amended, modified, extended,
supplemented, restated and/or replaced from time to time in accordance with the
applicable provisions thereof. This Real Property Lease Agreement has been
executed in several counterparts. To the extent, if any, that this Real Property
Lease Agreement constitutes chattel paper (as such term is defined in the
Uniform Commercial Code as in effect in any applicable jurisdiction), no
security interest in this Real Property Lease Agreement may be created through
the transfer or possession of any counterpart other than the original
counterpart containing the receipt therefor executed by the Agent on the
signature page hereof.





1

--------------------------------------------------------------------------------



TABLE OF CONTENTS
ARTICLE I.
6
1.1
Definitions.
6
1.2
Interpretation.
6
ARTICLE II.
6
2.1
Property.
6
2.2
Lease Term.
7
2.3
Title.
8
ARTICLE III.
8
3.1
Rent.
8
3.2
Payment of Rent.
8
3.3
Supplemental Rent.
8
3.4
Performance on a Non-Business Day.
9
3.5
Rent Payment Provisions.
9
3.6
Hedge Agreements.
9
ARTICLE IV.
9
4.1
Taxes; Utility Charges.
9
ARTICLE V.
10
5.1
Quiet Enjoyment.
10
ARTICLE VI.
10
6.1
Net Lease.
10
6.2
No Termination or Abatement.
11
ARTICLE VII.
11
7.1
Ownership of the Property.
11
ARTICLE VIII.
12
8.1
Condition of the Property.
12
8.2
Possession and Use of the Property.
13
8.3
Integrated Property.
14
ARTICLE IX.
14
9.1
Compliance With Legal Requirements, Insurance Requirements and Manufacturer’s
Specifications and Standards.
14
ARTICLE X.
14
10.1
Maintenance and Repair; Return.
14
10.2
Environmental Inspection.
16
ARTICLE XI.
16
11.1
Modifications.
16
ARTICLE XII.
17
12.1
Warranty of Title.
17
ARTICLE XIII.
17


2

--------------------------------------------------------------------------------



13.1
Permitted Contests Other Than in Respect of Indemnities.
17
13.2
Impositions, Utility Charges, Other Matters; Compliance with Legal Requirements.
18
ARTICLE XIV.
18
14.1
Commercial General Liability and Workers’ Compensation Insurance.
18
14.2
Permanent Hazard and Other Insurance.
19
14.3
Coverage.
19
14.4
Deductibles and Co-Payment Amounts.
20
ARTICLE XV.
21
15.1
Casualty and Condemnation.
21
15.2
Environmental Matters.
23
15.3
Notice of Environmental Matters.
23
ARTICLE XVI.
24
16.1
Termination Upon Certain Events.
24
16.2
Procedures.
24
ARTICLE XVII.
24
17.1
Lease Events of Default.
24
17.2
Surrender of Possession.
27
17.3
Reletting.
27
17.4
Damages.
28
17.5
[Reserved].
28
17.6
Final Liquidated Damages.
28
17.7
Environmental Costs.
30
17.8
Waiver of Certain Rights.
30
17.9
Assignment of Rights Under Contracts.
30
17.1
Lessee Purchase to Cure Lease Event of Default.
30
17.11
Remedies Cumulative.
31
17.12
Limitation Regarding Certain Lease Events of Default.
31
17.13
Continuation of Lease.
32
ARTICLE XVIII.
32
18.1
Lessor’s Right to Cure Lessee’s Lease Defaults.
32
ARTICLE XIX.
32
19.1
Provisions Relating to Lessee’s Exercise of its Purchase Option.
32
19.2
No Purchase or Termination With Respect to Less than All of the Property.
33
ARTICLE XX.
33
20.1
Purchase Option or Sale Option-General Provisions.
33
20.2
Lessee Purchase Option.
33
20.3
Third Party Sale Option.
34
ARTICLE XXI.
34
21.1
Sale Procedure.
34


3

--------------------------------------------------------------------------------



21.2
Application of Proceeds of Sale.
37
21.3
Indemnity for Excessive Wear.
37
21.4
Appraisal Procedure.
37
21.5
Certain Obligations Continue.
37
ARTICLE XXII.
38
22.1
Holding Over.
38
ARTICLE XXIII.
38
23.1
Risk of Loss.
38
ARTICLE XXIV.
38
24.1
Assignment.
38
24.2
Subleases.
38
ARTICLE XXV.
39
25.1
No Waiver.
39
ARTICLE XXVI.
39
26.1
Acceptance of Surrender.
39
26.2
No Merger of Title.
40
26.3
Estoppel Certificates.
40
ARTICLE XXVII.
40
27.1
Notices.
40
ARTICLE XXVIII.
40
28.1
Miscellaneous.
40
28.2
Amendments and Modifications.
40
28.3
Successors and Assigns.
40
28.4
Headings and Table of Contents.
41
28.5
Counterparts.
41
28.6
GOVERNING LAW.
41
28.7
Calculation of Rent.
41
28.8
Memorandum of Lease.
41
28.9
Allocations Among the Financing Parties.
41
28.1
Limitations on Recourse.
41
28.11
WAIVERS OF JURY TRIAL.
41
28.12
Exercise of Lessor Rights.
42
28.13
SUBMISSION TO JURISDICTION AND VENUE.
42
28.14
USURY SAVINGS PROVISION.
42






4

--------------------------------------------------------------------------------





EXHIBITS






EXHIBIT A    [Intentionally Omitted]


EXHIBIT B    Memorandum of Real Property Lease Agreement


EXHIBIT C    Legal Description of the Property











5

--------------------------------------------------------------------------------



REAL PROPERTY LEASE AGREEMENT
THIS REAL PROPERTY LEASE AGREEMENT dated as of June 19, 2015 (as amended,
modified, extended, supplemented, restated and/or replaced from time to time,
this “Lease”) is between WACHOVIA SERVICE CORPORATION, a Delaware corporation,
having its principal place of business at 550 South Tryon Street, Charlotte, NC
28202, as lessor (the “Lessor”), and NVIDIA LAND DEVELOPMENT, LLC, a Delaware
limited liability company, having its principal place of business at 2701 San
Tomas Expressway, Santa Clara, CA 95050, as lessee (the “Lessee”).
WITNESSETH:
A.    WHEREAS, subject to the terms and conditions of the Participation
Agreement (hereinafter defined) and the Agency Agreement, Lessor shall (i)
ground lease the Land pursuant to the Ground Lease and (ii) fund the
acquisition, installation, testing, use, development, construction, operation,
maintenance, repair, refurbishment and restoration of the Property by the
Construction Agent; and
B.    WHEREAS, the Term shall commence with respect to the Property upon the
Closing Date; and
C.    WHEREAS, Lessor desires to lease to Lessee, and Lessee desires to lease
from Lessor, the Property pursuant to this Lease.
NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


ARTICLE I.

1.1
Definitions.

For purposes of this Lease, capitalized terms used in this Lease and not
otherwise defined herein shall have the meanings assigned to them in Appendix A
to that certain Participation Agreement dated as of June 19, 2015 (as amended,
modified, extended, supplemented, restated and/or replaced from time to time in
accordance with the applicable provisions thereof, the “Participation
Agreement”) among Lessee, the various entities parties thereto from time to
time, as the Guarantors, Lessor, the various banks and other lending
institutions parties thereto from time to time, as Mortgage Lenders, the various
banks and other lending institutions parties thereto from time to time, as
Credit Lenders, and Wells Fargo Bank, National Association, as agent for the
Credit Lenders and the Mortgage Lenders, and respecting the Security Documents,
as agent for the Secured Parties. Unless otherwise indicated, references in this
Lease to articles, sections, paragraphs, clauses, appendices, schedules and
exhibits are to the same contained in this Lease.
1.2
Interpretation.

The rules of usage set forth in Appendix A to the Participation Agreement shall
apply to this Lease.
ARTICLE II.    

6

--------------------------------------------------------------------------------



2.1
Property.

Subject to the terms and conditions hereinafter set forth relating to the
Property, Lessor hereby leases to Lessee and Lessee hereby leases from Lessor,
the Property.
2.2
Lease Term.

The basic term of this Lease (the “Basic Term”) shall begin upon the Closing
Date (the “Commencement Date”) and shall end on the ninety (90) month
anniversary of the Closing Date (the “Basic Term Expiration Date”), unless the
Basic Term is earlier terminated (including pursuant to the final paragraph of
this Section 2.2) or renewed in accordance with the provisions of this Lease and
the other Operative Agreements. Notwithstanding the foregoing, Lessee shall not
be obligated to pay Basic Rent until the Rent Commencement Date.
Subject to the consents required pursuant to this Section 2.2 and the other
applicable terms and conditions of the Operative Agreements and provided the
prior paragraph has not resulted in a termination of the Lease (including
pursuant to the final paragraph of this Section 2.2), Lessee may request that
the Lease be extended for up to three (3) successive five-year terms (each a
“Renewal Term”) for all, but not less than all of the Property. Each Renewal
Term shall end on the fifth (5th) annual anniversary of the commencement of such
Renewal Term, unless such Renewal Term is earlier terminated pursuant to the
terms of this Lease and the other Operative Agreements.
If no Lease Default or Lease Event of Default has then occurred and is
continuing, Lessee may, not more than four hundred fifty (450) days prior to the
Expiration Date and not less than two hundred (200) days prior to the ninety
(90) month anniversary of the Closing Date or the five (5) year anniversary of
the last day of the first or second (but not the third) Renewal Term, if any, by
irrevocable notice to the Financing Parties make written request to extend the
Expiration Date for an additional period of five (5) years. Each of the
Financing Parties shall make a determination, in the absolute and sole
discretion of each such party, within thirty (30) days of receiving a request
from Lessee to extend the Term as to whether or not such party will agree to
extend the Expiration Date as requested; provided, however, that failure by any
such party to make a timely response to Lessee’s request for extension of the
Expiration Date shall be deemed to constitute a refusal by such party to the
requested extension of the Expiration Date. In response to a request for an
extension of the Expiration Date, if (a) all Financing Parties shall each agree
to the requested extension by delivering written confirmation of such acceptance
of the extension to the Agent, Lessee and Lessor, then, provided no Lease
Default or Lease Event of Default has occurred and is continuing as of the Basic
Term Expiration Date or the last day of the first or second Renewal Term only,
as applicable, the Term shall be extended and shall expire on the date five (5)
years after the then current Expiration Date or (b) any Financing Party shall
refuse (or be deemed to have refused) to agree to the requested extension, then
the Term shall not be extended and shall expire on the then current Expiration
Date and unless Lessee properly makes an election of an end of Term option
pursuant to Section 20.1, Lessee shall be deemed to have elected the Purchase
Option which shall be exercised on the then current Expiration Date. Each
Renewal Term, if any, shall commence on the day immediately following the Basic
Term Expiration Date or the last day of the first or second Renewal Term, as
applicable.
Notwithstanding the above provisions regarding the duration of the Term, the
Term shall terminate and all Rent shall be due and payable in full on the date
that is ninety‑one (91) days prior to the earlier of the maturity of (a) the
Convertible Senior Notes or (b) any Material Indebtedness unless (x) prior to
such date the Convertible Senior Notes and all such Material Indebtedness, as
applicable, have been repaid, converted or refinanced in full to a maturity that
is at least nine‑one (91) days later than the then applicable

7

--------------------------------------------------------------------------------



Expiration Date or (y) as of such date, the Leverage Ratio is less than 3.00 to
1.00 and the Liquidity is at least 1.50 times the aggregate outstanding
principal balance of the Convertible Senior Notes and the Material Indebtedness.
2.3
Title.

Subject to the provisions of Section 5.1 hereof, the Property is leased to
Lessee without any representation or warranty, express or implied, by Lessor and
subject to the rights of parties in possession (if any), the existing state of
title (including the Permitted Liens) and all applicable Legal Requirements.
Lessee shall in no event have any recourse against Lessor for any defect in
Lessor’s title to the Property or any interest of Lessee therein other than for
Lessor Liens.
ARTICLE III.    
3.1
Rent.

(a)    Lessee shall pay Basic Rent in arrears on each Payment Date and all
outstanding or accrued Basic Rent on any date on which this Lease shall
terminate with respect to the Property during the Term, and Lessee shall pay
Supplemental Rent in accordance with Section 3.3; provided, however, Lessee
shall have no obligation to pay Basic Rent until the Rent Commencement Date.
Basic Rent (if any) due and payable prior to the Rent Commencement Date shall be
paid in accordance with Section 5.1(b) of the Participation Agreement.
Similarly, Lessee shall have no obligation to pay Supplemental Rent prior to the
Rent Commencement Date, and instead any amounts of Supplemental Rent that are
due and payable prior to the Rent Commencement Date shall be funded with
Advances made in accordance with the Operative Agreements; provided, however, if
any amount of Supplemental Rent is also a Construction Period Permitted Amount,
then (i) Lessee shall be obligated to pay such amount prior to and after the
Rent Commencement Date and (ii) Advances will not be available to pay such
amount.
(b)    Rent shall be due and payable in lawful money of the United States and
shall be paid by wire transfer of immediately available funds on the due date
therefor (or within the applicable grace period) to such account or accounts at
such bank or banks as Lessor shall from time to time direct, provided notice of
any change of such account or accounts shall be provided to Lessee at least
thirty (30) days prior to any amount being paid to such newly designated
account.
(c)    Lessee’s inability or failure to take possession of the Property when
delivered by Lessor, whether or not attributable to any act or omission of
Lessor, the Construction Agent, Lessee or any other Person or for any other
reason whatsoever, shall not delay or otherwise affect Lessee’s obligation to
pay Rent in accordance with the terms of this Lease.
(d)    Lessee shall make all payments of Rent prior to 12:00 Noon, New York City
time, on the applicable date for payment of such amount.
3.2
Payment of Rent.

Rent shall be paid absolutely net to Lessor or its designee, so that this Lease
shall yield to Lessor the full amount thereof, without set-off, deduction or
reduction.
3.3
Supplemental Rent.


8

--------------------------------------------------------------------------------



Lessee shall pay to the Person entitled thereto any and all Supplemental Rent
when and as the same shall become due and payable, and if Lessee fails to pay
any Supplemental Rent within five (5) Business Days after the same is due,
Lessor shall have all rights, powers and remedies provided for herein or by law
or equity or otherwise in the case of nonpayment of Basic Rent. All such
payments of Supplemental Rent shall be in the full amount thereof, without
set-off, deduction or reduction. Lessee shall pay to the appropriate Person, as
Supplemental Rent due and owing to such Person, among other things, on demand,
(a) any and all payment obligations (except for amounts payable as Basic Rent)
owing from time to time under the Operative Agreements by any Person to any
Financing Party or any other Person, (b) interest at the Overdue Rate on any
installment of Basic Rent not paid when due (subject to the grace period for
payments of Basic Rent) for the period for which the same shall be overdue and
on any payment of Supplemental Rent not paid when due or demanded by the
appropriate Person (subject to any applicable grace period) for the period from
the due date or the date such payment becomes due and owing following any such
demand, as the case may be, until the same shall be paid and (c) amounts
referenced as Supplemental Rent obligations pursuant to Section 8.3 of the
Participation Agreement. It shall be an additional Supplemental Rent obligation
of Lessee to pay to the appropriate Person all rent and other amounts when such
become due and owing from time to time under the Ground Lease and without the
necessity of any notice from Lessor with regard thereto. The expiration or other
termination of Lessee’s obligations to pay Basic Rent hereunder shall not limit
or modify the obligations of Lessee with respect to Supplemental Rent. Unless
expressly provided otherwise in this Lease, in the event of any failure on the
part of Lessee to pay and discharge any Supplemental Rent as and when due,
Lessee shall also promptly pay and discharge any fine, penalty, interest or cost
which may be assessed or added for nonpayment or late payment of such
Supplemental Rent, all of which shall also constitute Supplemental Rent. Lessee
shall pay all outstanding or accrued Supplemental Rent on any date on which this
Lease shall terminate with respect to the Property during the Term.
3.4
Performance on a Non-Business Day.

If any Basic Rent is required hereunder on a day that is not a Business Day,
then such Basic Rent shall be due on the next succeeding Business Day (except to
the extent Basic Rent is then being calculated based on the LIBOR Rate and such
next succeeding Business Day falls in the next succeeding calendar month, then
on the next preceding Business Day). If any Supplemental Rent is required
hereunder on a day that is not a Business Day, then such Supplemental Rent shall
be due on the next succeeding Business Day.
3.5
Rent Payment Provisions.

To the extent permitted by Applicable Laws, Lessee shall make payment of all
Basic Rent and Supplemental Rent when due regardless of whether any of the
Operative Agreements pursuant to which same is calculated and is owing shall
have been rejected, avoided or disavowed in any bankruptcy or insolvency
proceeding involving any of the parties to any of the Operative Agreements. Such
provisions of such Operative Agreements and their related definitions are
incorporated herein by reference and shall survive any termination, amendment or
rejection of any such Operative Agreements.
3.6
Hedge Agreements.

No payment of Basic Rent or Supplemental Rent shall affect any obligations of
Lessee or any other Credit Party under any Hedge Agreements entered into with
respect to the Operative Agreements.
ARTICLE IV.    
4.1
Taxes; Utility Charges.


9

--------------------------------------------------------------------------------



Lessee shall pay or cause to be paid all Impositions with respect to the
Property and/or the use, occupancy, operation, repair, access, maintenance or
operation thereof and all charges for electricity, power, gas, oil, water,
telephone, sanitary sewer service and all other rents, utilities and operating
expenses of any kind or type used in or on the Property during the Term. Upon
Lessor’s reasonable request, Lessee shall provide from time to time Lessor with
evidence of all such payments referenced in the foregoing sentence. Lessee shall
be entitled to receive any credit or refund with respect to any Imposition or
utility charge paid by Lessee. Unless a Lease Event of Default shall have
occurred and be continuing, the amount of any credit or refund received by
Lessor on account of any Imposition or utility charge paid by Lessee, net of the
costs and expenses incurred by Lessor in obtaining such credit or refund, shall
be promptly paid over to Lessee. All charges for Impositions or utilities
imposed with respect to the Property for a period during which this Lease
expires or terminates shall be adjusted and prorated on a daily basis between
Lessor (to the extent Lessor has retained control of the Property) and Lessee or
other purchaser of the Property, and each party shall pay or reimburse the other
for such party’s pro rata share thereof.
ARTICLE V.    
5.1
Quiet Enjoyment.

Subject to the rights of Lessor contained in Sections 10.1(d), 18.1 and 20.3,
Article XVII and the other terms of this Lease and the other Operative
Agreements and so long as no Lease Event of Default shall have occurred and be
continuing, Lessee shall peaceably and quietly have, hold and enjoy the Property
for the Term including any renewals or extensions thereof, free of any claim or
other action by Lessor or anyone rightfully claiming by, through or under Lessor
(other than Lessee), and neither Lessor nor anyone claiming by or through Lessor
shall take any action that would disturb Lessee’s right to quiet and peaceful
enjoyment of the Property.
ARTICLE VI.    
6.1
Net Lease.

This Lease shall constitute a net lease, and the obligations of Lessee hereunder
are absolute and unconditional. Lessee shall pay all costs and expenses arising
out of the use, operation and/or occupancy of the Property. Except pursuant to
the Operative Agreements and any present or future law to the contrary
notwithstanding, this Lease shall not terminate, nor shall Lessee be entitled to
any abatement, suspension, deferment, reduction, set-off, counterclaim, or
defense with respect to the Rent, nor shall the obligations of Lessee hereunder
be affected (except as expressly herein permitted and by performance of the
obligations in connection therewith) for any reason whatsoever, including by
reason of: (a) any damage to or destruction of the Property or any part thereof;
(b) any taking of the Property or any part thereof or interest therein by
Condemnation or otherwise; (c) any prohibition, limitation, restriction or
prevention of Lessee’s use, occupancy or enjoyment of the Property or any part
thereof, or any interference with such use, occupancy or enjoyment by any Person
or for any other reason; (d) any Lien or any matter affecting title to the
Property; (e) any eviction by paramount title or otherwise; (f) any default by
Lessor hereunder; (g) any action for bankruptcy, insolvency, reorganization,
liquidation, dissolution or other proceeding relating to or affecting any
Financing Party, any Credit Party or any Governmental Authority; (h) the
impossibility or illegality of performance by Lessor, Lessee or both; (i) any
action of any Governmental Authority or any other Person; (j) Lessee’s
acquisition of ownership of the Property except pursuant to the Operative
Agreements; (k) breach of any warranty or representation with respect to the
Property or any Operative Agreement; (l) any defect in the condition, quality or
fitness for use of the Property or any part thereof; or (m) any other cause or
circumstance whether similar or dissimilar to the foregoing and whether or not
Lessee shall have notice or

10

--------------------------------------------------------------------------------



knowledge of any of the foregoing. The parties intend that the obligations of
Lessee hereunder shall be covenants, agreements and obligations that are
separate and independent from any obligations of Lessor hereunder and shall
continue unaffected unless such covenants, agreements and obligations shall have
been modified or terminated in accordance with an express provision of this
Lease. Lessor and Lessee acknowledge and agree that the provisions of this
Section 6.1 have been specifically reviewed and subject to negotiation. The
provisions of this Section 6.1 shall not preclude Lessee from pursuing lawsuits
against any other party to the Operative Agreements regarding such party’s
failure to perform its obligations pursuant to the Operative Agreements.
6.2
No Termination or Abatement.

Lessee shall remain obligated under this Lease in accordance with its terms and
shall not take any action to terminate, rescind or avoid this Lease,
notwithstanding any action for bankruptcy, insolvency, reorganization,
liquidation, dissolution, or other proceeding affecting Lessee or any other
Person, or any action with respect to this Lease or any Operative Agreement
which may be taken by any trustee, receiver or liquidator of Lessee or any other
Person or by any court with respect to Lessee or any other Person. Lessee hereby
waives all right (a) to terminate or surrender this Lease (except as permitted
under the terms of the Operative Agreements) or (b) to avail itself of any
abatement, suspension, deferment, reduction, set-off, counterclaim or defense
with respect to any Rent. Lessee shall remain obligated under this Lease in
accordance with its terms.
LESSEE HEREBY WAIVES TO THE EXTENT PERMITTED BY APPLICABLE LAW, ALL RIGHT (I) TO
TERMINATE OR SURRENDER THIS LEASE (EXCEPT AS PROVIDED HEREIN OR IN THE OTHER
OPERATIVE AGREEMENTS) OR (II) TO AVAIL ITSELF OF ANY ABATEMENT, SUSPENSION,
DEFERMENT, REDUCTION, SET-OFF, COUNTERCLAIM OR DEFENSE WITH RESPECT TO ANY RENT.
LESSEE SHALL REMAIN OBLIGATED UNDER THIS LEASE IN ACCORDANCE WITH ITS TERMS AND
TO THE EXTENT WAIVABLE UNDER APPLICABLE LAW, LESSEE HEREBY WAIVES ANY AND ALL
RIGHTS NOW OR HEREAFTER CONFERRED BY STATUTE OR OTHERWISE TO MODIFY OR TO AVOID
STRICT COMPLIANCE WITH ITS OBLIGATIONS UNDER THIS LEASE. NOTWITHSTANDING ANY
SUCH STATUTE OR OTHERWISE, LESSEE SHALL BE BOUND BY ALL OF THE TERMS AND
CONDITIONS CONTAINED IN THIS LEASE.
ARTICLE VII.    
7.1
Ownership of the Property.

(a)    Lessor and Lessee intend that (i) this Lease will be treated as an
“operating lease” pursuant to Accounting Standards Codification No. 840, as
amended, for Lessee’s financial accounting purposes and (ii) for federal and all
state and local income tax purposes, commercial purposes, bankruptcy purposes
and (other than as stated in the foregoing subsection (a)(i)) all other purposes
(A) this Lease together with all other Operative Agreements will be treated as a
financing arrangement and (B) Lessee will be treated as the owner of the
Property and will be entitled to all tax benefits ordinarily available to owners
of property similar to the Property for such tax purposes. Notwithstanding the
foregoing, neither party hereto has made, or shall be deemed to have made, any
representation or warranty as to the availability of any of the foregoing
treatments under applicable accounting rules, tax, bankruptcy, regulatory,
commercial or real estate law or under any other set of rules. Lessee shall
claim the cost recovery deductions associated with the Property, and

11

--------------------------------------------------------------------------------



Lessor shall not, unless required by Law, take on its tax return a position
inconsistent with Lessee’s claim of such deductions.
(b)    In order to secure the Company Obligations, Lessee hereby irrevocably
conveys, grants, assigns, transfers, conveys and sets over to Lessor, for the
benefit of all Financing Parties, a security interest (but subject to the
security interest in the assets granted by Lessee in favor of the Agent in
accordance with the Security Agreement) in and lien on all right, title and
interest of Lessee (now owned or hereafter acquired) in and to the Property, to
the extent such is personal property and all proceeds thereof (including
insurance proceeds). For purposes of the creation and enforcement of this Lease
as a security agreement and a fixture filing with respect to the Property and
all proceeds thereof (including insurance proceeds), Lessee is the debtor and
Lessor is the secured party. The mailing addresses of the debtor (Lessee herein)
and of the secured party (Lessor herein) from which information concerning
security interests pursuant to this Lease may be obtained are as set forth on
the signature pages of this Lease. A carbon, photographic or other reproduction
of this Lease or of any financing statement related to this Lease shall be
sufficient as a financing statement for any of the purposes referenced in this
Lease. Lessee authorizes Lessor and Agent, to file UCC financing statements,
amendment financing statements and renewal financing statements without Lessee’s
signature, as Lessor or Agent may determine to be necessary or appropriate to
perfect and maintain the security interests granted herein, such security
interests in favor of Lessor having been assigned by Lessor to Agent in
connection with the Security Agreement. This lien grant is subject to the lien
granted pursuant to the Security Agreement.
In order to secure the Company Obligations and for purposes of the creation and
enforcement of this Lease as a deed of trust with respect to the Property and
all proceeds thereof (including insurance proceeds), LESSEE, as deed of trust
grantor, hereby grants, assigns, transfers, conveys and sets over a lien on all
right, title and interest of Lessee (now owned or hereafter acquired) in the
Property and all proceeds thereof (including insurance proceeds), to the extent
such is real property, to First American Title Insurance Company (or any other
Person appropriately designated from time to time by Lessor), as trustee, IN
TRUST AND WITH POWER OF SALE, for the benefit of LESSOR, as beneficiary. The
Lien on the Property and all proceeds thereof (including insurance proceeds)
granted and conveyed by Lessee to First American Title Insurance Company (or any
other Person appropriately designated from time to time by Lessor), as trustee,
pursuant to this Lease and each memorandum of this Lease is and shall be a
perfected Lien. This lien grant is subject to the lien granted pursuant to the
Mortgage Instrument.
ARTICLE VIII.    
8.1
Condition of the Property.

FOR PURPOSES OF SECTION 1938 OF THE CALIFORNIA CIVIL CODE, LESSOR HEREBY
DISCLOSES TO LESSEE, AND LESSEE HEREBY ACKNOWLEDGES, THAT THE PREMISES HAVE NOT
UNDERGONE INSPECTION BY A CERTIFIED ACCESS SPECIALIST (CASP). LESSEE
ACKNOWLEDGES AND AGREES THAT IT IS LEASING THE PROPERTY “AS-IS WHERE-IS” WITHOUT
REPRESENTATION, WARRANTY OR COVENANT (EXPRESS OR IMPLIED) BY LESSOR (EXCEPT THAT
LESSOR SHALL KEEP THE PROPERTY FREE AND CLEAR OF LESSOR LIENS AND SHALL COMPLY
WITH SECTION 5.1) AND SUBJECT TO (A) THE EXISTING STATE OF TITLE, (B) THE RIGHTS
OF ANY PARTIES IN POSSESSION THEREOF (IF ANY), (C) ANY STATE OF FACTS REGARDING
ITS PHYSICAL CONDITION OR WHICH AN ACCURATE SURVEY MIGHT SHOW, (D) ALL
APPLICABLE LEGAL REQUIREMENTS AND (E) VIOLATIONS OF LEGAL

12

--------------------------------------------------------------------------------



REQUIREMENTS WHICH MAY EXIST ON THE DATE HEREOF. NO FINANCING PARTY HAS MADE OR
SHALL BE DEEMED TO HAVE MADE ANY REPRESENTATION, WARRANTY OR COVENANT (EXPRESS
OR IMPLIED) (EXCEPT THAT LESSOR SHALL KEEP THE PROPERTY FREE AND CLEAR OF LESSOR
LIENS AND SHALL COMPLY WITH SECTION 5.1) OR SHALL BE DEEMED TO HAVE ANY
LIABILITY WHATSOEVER AS TO THE TITLE, VALUE, HABITABILITY, USE, CONDITION,
DESIGN, OPERATION, MERCHANTABILITY OR FITNESS FOR USE OF THE PROPERTY (OR ANY
PART THEREOF), OR ANY OTHER REPRESENTATION, WARRANTY OR COVENANT WHATSOEVER,
EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY (OR ANY PART THEREOF), AND NO
FINANCING PARTY SHALL BE LIABLE FOR ANY LATENT, HIDDEN, OR PATENT DEFECT THEREON
OR THE FAILURE OF THE PROPERTY, OR ANY PART THEREOF, TO COMPLY WITH ANY LEGAL
REQUIREMENT. LESSEE HAS OR PRIOR TO THE COMMENCEMENT DATE WILL HAVE BEEN
AFFORDED FULL OPPORTUNITY TO INSPECT THE PROPERTY AND THE IMPROVEMENTS THEREON
(IF ANY), IS OR WILL BE (INSOFAR AS ANY FINANCING PARTY IS CONCERNED) SATISFIED
WITH THE RESULTS OF ITS INSPECTIONS AND IS ENTERING INTO THIS LEASE SOLELY ON
THE BASIS OF THE RESULTS OF ITS OWN INSPECTIONS, AND ALL RISKS INCIDENT TO THE
MATTERS DESCRIBED IN THE PRECEDING SENTENCE, AS BETWEEN THE FINANCING PARTIES,
ON THE ONE HAND, AND LESSEE, ON THE OTHER HAND, ARE TO BE BORNE BY LESSEE.
8.2
Possession and Use of the Property.

(a)    At all times during the Term, the Property shall be a Permitted Facility
and shall be used by Lessee in the ordinary course of its business. Lessee shall
pay, prior to delinquency, or cause to be paid, all charges and costs required
in connection with the use of the Property as contemplated by this Lease. Lessee
shall not commit or permit any waste of the Property.
(b)    Lessee will provide Lessor with prior written notice of any change of its
name, its principal place of business or chief executive office or of its
location for purposes of the UCC. The Equipment and Improvements respecting the
Property will be located only at the Land or a location otherwise identified in
the Lease.
(c)    Lessee will not attach or incorporate any item of Equipment to or in any
other item of equipment or personal property or to or in any real property in a
manner that could give rise to the assertion of any Lien on such item of
Equipment by reason of such attachment or the assertion of a claim that such
item of Equipment has become a fixture and is subject to a Lien in favor of a
third party that is prior to the Liens thereon created by the Operative
Agreements or is not a Permitted Lien.
(d)    [Intentionally Omitted].
(e)    Lessee hereunder covenants and agrees to perform and to observe, during
the Term, all of the terms, covenants, provisions, conditions and agreements of
the Ground Lease on Lessor’s part as lessee thereunder to be performed and
observed (including payment of all rents, additional rents, and other amounts
payable by Lessor as lessee under the Ground Lease) to the end that all things
shall be done which are necessary to keep in full force and effect (and
otherwise unimpaired) the rights of Lessor as lessee under the Ground Lease. The
Ground Lease or a separate non-disturbance agreement, in form and substance
reasonably satisfactory to Lessor, shall expressly provide that, during the
Term, (i) the rights of Lessor as lessee under the Ground Lease shall remain in
full force and effect (and otherwise unimpaired) notwithstanding any failure by
Lessee to perform

13

--------------------------------------------------------------------------------



and observe such terms, covenants, provisions, conditions and agreements as
referenced in the first sentence of this Section 8.2(e) and (ii) if Lessor or
its designee remains a party in interest under the Ground Lease after the Term,
then Lessor or such designee shall only be responsible for performing such
terms, covenants, provisions, conditions and agreements as referenced in the
first sentence of this Section 8.2(e) from and after the last day of the Term;
provided, if any such performance is not reasonably practicable given the past
non-performance by Lessee, then Lessor or such designee shall be fully excused
from any such particular performance obligation and such particular performance
obligation shall be considered null and void thereafter with respect to the
Ground Lease.
(f)    At all times during the Term, Lessee will comply with all obligations
under and (to the extent no Lease Event of Default exists and provided that such
exercise will not impair the value, utility or remaining useful life of the
Property) shall be permitted to exercise all rights and remedies under, all
operation and easement agreements and related or similar agreements applicable
to the Property.
8.3
Integrated Property.

On the Rent Commencement Date, Lessee shall, at its sole cost and expense, cause
the Property to constitute (and for the duration of the Term shall continue to
constitute) all of the equipment, facilities, rights, other personal property
and other real property necessary or appropriate to operate, utilize, maintain
and control a Permitted Facility in a commercially reasonable manner. The
provisions of this Section 8.3 shall not limit the rights of Lessee to assign
and/or sublet the Property pursuant to Article XXIV.
ARTICLE IX.    
9.1
Compliance With Legal Requirements, Insurance Requirements and Manufacturer’s
Specifications and Standards.

Subject to the terms of Article XIII relating to permitted contests, Lessee, at
its sole cost and expense, shall (a) comply with (i) all applicable Legal
Requirements (including all Environmental Laws) and (ii) all Insurance
Requirements relating to the Property, (b) procure, maintain and comply with all
licenses, permits, orders, approvals, consents and other authorizations required
for the acquisition, installation, testing, use, development, construction,
operation, maintenance, repair, refurbishment and restoration of the Property,
and (c) comply with all manufacturer’s specifications and standards, including
the acquisition, installation, testing, use, development, construction,
operation, maintenance, repair, refurbishment and restoration of the Property,
whether or not compliance therewith shall require structural or extraordinary
changes in the Property or interfere with the use and enjoyment of the Property
unless the failure to procure, maintain and comply with such items identified in
subparagraphs (a) (i), (b) and (c), individually or in the aggregate, shall not
and could not reasonably be expected to have a Material Adverse Effect. Lessor
agrees to take such actions at the sole cost and expense of Lessee as may be
reasonably requested by Lessee in connection with the compliance by Lessee of
its obligations under this Section 9.1.
ARTICLE X.    
10.1
Maintenance and Repair; Return.

(a)    Lessee, at its sole cost and expense, shall maintain the Property in good
condition, repair and working order and in the same condition as on the Rent
Commencement Date, and make all necessary repairs thereto and replacements
thereof, of every kind and nature whatsoever, whether interior or exterior,
ordinary or extraordinary, structural or nonstructural or foreseen or
unforeseen,

14

--------------------------------------------------------------------------------



as required by Section 9.1 and on a basis consistent with the operation and
maintenance of other properties or equipment owned or leased by Lessee or any
Guarantor comparable in type and function to the Property, such that the
Property is capable of being utilized within a reasonable time by a third party
and in compliance with standard industry practice subject, however, to the
provisions of Article XV with respect to Casualty and Condemnation and ordinary
wear and tear.
(b)    Lessee shall not use, move or relocate any component of the Property
beyond the boundaries of the Land described in this Lease, except for the
temporary removal of Equipment and other personal property for repair or
replacement.
(c)    If any component of the Property becomes worn out, lost, destroyed,
damaged beyond repair or otherwise permanently rendered unfit for use, Lessee,
at its own expense, will within a reasonable time replace such component with a
replacement component which is free and clear of all Liens (other than Permitted
Liens) and has a value, utility and useful life at least equal to the component
replaced (assuming the component replaced had been maintained and repaired in
accordance with the requirements of this Lease). All components which are added
to the Property shall immediately become the property of (and title thereto
shall vest in) Lessor and shall be deemed incorporated in the Property and
subject to the terms of this Lease as if originally leased hereunder.
(d)    Upon reasonable advance notice, and in any event not less than
twenty-four (24) hours prior notice Lessor and its agents shall have the right
to inspect the Property and maintenance records (to the extent available) with
respect thereto at any reasonable time during normal business hours but shall
not, in the absence of the occurrence and continuance of a Lease Event of
Default, materially disrupt the business of Lessee. If a Lease Event of Default
has occurred and is continuing, any such inspection shall be at the sole cost
and expense of Lessee.
(e)    At Lessee’s sole expense, Lessee shall reimburse Lessor for one (1) or
more additional Appraisals (or reappraisals of Property) as Lessor may request
if any Financing Party is required pursuant to any applicable Legal Requirement
to obtain such Appraisals (or reappraisals) and during the continuance of any
Lease Event of Default not cured in accordance with the terms of the Operative
Agreements.
(f)    Lessor shall under no circumstances be required to build any improvements
or install any equipment on the Property, make any repairs, replacements,
alterations or renewals of any nature or description to the Property, make any
expenditure whatsoever in connection with this Lease or maintain the Property in
any way. Lessor shall not be required to maintain, repair or rebuild all or any
part of the Property, and Lessee waives the right to (i) require Lessor to
maintain, repair, or rebuild all or any part of the Property or (ii) make
repairs at the expense of Lessor pursuant to any Legal Requirement, Insurance
Requirement, contract, agreement, covenant, condition or restriction at any time
in effect.
(g)    Lessee shall, upon the expiration or earlier termination of this Lease,
if Lessee shall not have exercised (or been deemed to have exercised) its
Purchase Option and purchased the Property, surrender the Property (i) to Lessor
pursuant to the exercise of the remedies upon the occurrence and continuance of
a Lease Event of Default or (ii) pursuant to the second paragraph of
Section 21.1(a) hereof, to Lessor or the third party purchaser, as the case may
be, free and clear of Liens (other than as described in Section 5.6 of the
Participation Agreement) and otherwise subject to Lessee’s obligations under
this Lease (including the obligations of Lessee at the time of such

15

--------------------------------------------------------------------------------



surrender in the condition required by and otherwise in accordance with Sections
9.1, 10.1(a) through (f), 10.2, 11.1, 12.1, 21.1 and 22.1).
10.2
Environmental Inspection.

If Lessee has not given notice of exercise of its Purchase Option as required
pursuant to Section 20.1, Lessee elects the Sale Option pursuant to Section 20.1
or for whatever reason Lessee does not purchase the Property in accordance with
the terms of this Lease, then not more than one hundred fifty (150) days nor
less than ninety (90) days prior to the Expiration Date, Lessee at its expense
shall cause to be delivered to Lessor a Phase I environmental site assessment
and (if determined necessary by Lessor in the exercise of its commercially
reasonable judgment based on the results of such Phase I environmental site
assessment) a Phase II environmental site assessment, in each case recently
prepared (no more than thirty (30) days prior to the date of delivery) by an
independent recognized professional reasonably acceptable to Lessor, and in
form, scope and content reasonably satisfactory to Lessor.
ARTICLE XI.    
11.1
Modifications.

Lessee, at its sole cost and expense, at any time and from time to time after
the Rent Commencement Date without the consent of Lessor, may make
modifications, alterations, renovations, improvements and additions to the
Property and substitutions and replacements therefor (collectively,
“Modifications”), and Lessee, at its sole cost and expense, shall make any and
all Modifications required to be made pursuant to all Legal Requirements,
Insurance Requirements and manufacturer’s specifications and standards unless
the failure to comply with Legal Requirements or manufacturer’s specifications
and standards, individually, or in the aggregate, shall not and could not
reasonably be expected to have a Material Adverse Effect; provided, that with
respect to the Property only: (i) no completed Modification shall materially
impair the value, utility or useful life of the Property from that which existed
immediately prior to such Modification (assuming the Property was in the
condition required by this Lease); (ii) each Modification shall be done
expeditiously and in a good and workmanlike manner; (iii) no Modification shall
adversely affect the structural integrity of the Improvements on the Property;
(iv) to the extent required by Section 14.2(a), Lessee shall maintain builders’
risk insurance at all times when a Modification is in progress; (v) subject to
the terms of Article XIII relating to permitted contests, Lessee shall pay all
costs and expenses and discharge any Liens arising with respect to any
Modification; (vi) each Modification shall comply with the requirements of this
Lease (including Sections 8.2 and 10.1); and (vii) no Improvement shall be
demolished or otherwise rendered unfit for use unless Lessee shall finance or
cause to be financed the proposed replacement Modification outside of this lease
facility and on an unsecured basis; provided, further, Lessee shall not make any
Modification to the Property (unless required by any Legal Requirement) to the
extent any such Modification, individually or in the aggregate, shall or could
reasonably be expected to have a Material Adverse Effect on the Property.
Subject to the last paragraph of this Section 11.1, all Modifications shall
immediately and without further action upon their incorporation into the
Property (1) become property of Lessor and (2) be subject to this Lease. Lessee
shall not remove or attempt to remove any Modification from the Property. The
Ground Lease shall expressly provide for the provisions of this Section 11.1
regarding ownership of Modifications.
At its sole cost, Lessee may remove Modifications from the Property, to the
extent (subject to the confirmation of Lessor in its reasonable discretion) (v)
the Modification is not required pursuant to any Legal Requirement, Insurance
Requirement or manufacturer’s specification or standard, (w) the Modification is
not financed by any of the Financing Parties and (x) the Modification may be
removed from the Property without materially impairing the value, utility or
useful life of the Property from that which existed

16

--------------------------------------------------------------------------------



immediately prior to such Modification. Any such Modification so removed prior
to the Expiration Date or earlier termination of this Lease, shall become the
property of Lessee after such removal, subject to the last sentence of this
Section 11.1; provided, any such Modification not removed prior to the
Expiration Date or earlier termination of this Lease and any Modification that
does not otherwise meet the requirements of the foregoing subsections (v)
through (x) or the requirements of the last sentence of this Section 11.1 shall
(1) become property of Lessor, (2) be subject to this Lease and (3) be titled in
the name of Lessor. In any event, Lessee shall repair, at its expense, all
damage to the Property caused by any removal or attempted removal of any
Modification, and any Modification removed from the Property shall remain the
property of Lessor (and shall not become the property of Lessee) until all such
damage has been so repaired.
ARTICLE XII.    
12.1
Warranty of Title.

(a)    Lessee hereby acknowledges and shall cause title in the Property
(including all Equipment, all Improvements, all replacement components to the
Property and all Modifications) immediately and without further action to vest
in and become the property of Lessor and to be subject to the terms of this
Lease (provided, Lessor’s interest in the Land is acknowledged to be a leasehold
interest pursuant to the Ground Lease) from and after the Closing Date or such
date of incorporation into the Property. Lessee agrees that, subject to the
terms of Article XIII relating to permitted contests, Lessee shall not directly
or indirectly create or allow to remain, and shall promptly discharge at its
sole cost and expense, any Lien, defect, title retention agreement or claim upon
the Property, any component thereof or any Modifications or any Lien or claim
with respect to the Rent or with respect to any amounts held by any Financing
Party pursuant to any Operative Agreement, other than Permitted Liens. Lessee
shall promptly notify Lessor in the event it receives actual knowledge that a
Lien other than a Permitted Lien has occurred, and Lessee represents and
warrants to, and covenants with, Lessor that the Liens in favor of Lessor and/or
the Agent created by the Operative Agreements are (and until the Financing
Parties under the Operative Agreements have been paid in full shall remain)
first priority perfected Liens subject only to Permitted Liens.
(b)    Nothing contained in this Lease shall be construed as constituting the
consent or request of Lessor, expressed or implied, to or for the performance by
any contractor, mechanic, laborer, materialman, supplier or vendor of any labor
or services or for the furnishing of any materials for any construction,
alteration, addition, repair or demolition of or to the Property or any part
thereof. NOTICE IS HEREBY GIVEN THAT LESSOR IS NOT AND SHALL NOT BE LIABLE FOR
ANY LABOR, SERVICES OR MATERIALS FURNISHED OR TO BE FURNISHED TO LESSEE, OR TO
ANYONE HOLDING THE PROPERTY OR ANY PART THEREOF THROUGH OR UNDER LESSEE, AND
THAT NO MECHANIC’S OR OTHER LIENS FOR ANY SUCH LABOR, SERVICES OR MATERIALS
SHALL ATTACH TO OR AFFECT THE INTEREST OF LESSOR IN AND TO THE PROPERTY.
ARTICLE XIII.    
13.1
Permitted Contests Other Than in Respect of Indemnities.

Except to the extent otherwise provided for in Section 11 of the Participation
Agreement, Lessee, on its own or on Lessor’s behalf but at Lessee’s sole cost
and expense, may contest, by appropriate administrative or judicial proceedings
conducted in good faith and with due diligence, the amount, validity or
application, in whole or in part, of any Legal Requirement, Imposition imposed
on or against Lessee or the Property or utility charge payable pursuant to
Section 4.1 or any Lien, and Lessor agrees not to pay, settle

17

--------------------------------------------------------------------------------



or otherwise compromise any such item, provided that (a) the commencement and
continuation of such proceedings shall suspend the collection of any such
contested amount from, and suspend the enforcement thereof against, the Property
and the Financing Parties; (b) there shall not be imposed a Lien (other than
Permitted Liens) on the Property and no part of the Property nor any Rent would
be in any danger of being sold, forfeited, lost or deferred; (c) at no time
during the permitted contest shall there be a risk of the imposition of criminal
liability or material civil liability on any Financing Party for failure to
comply therewith; and (d) in the event that, at any time, there shall be a
material risk of extending the application of such item beyond the end of the
Term, then Lessee shall deliver to Lessor an Officer’s Certificate certifying as
to the matters set forth in clauses (a), (b) and (c) of this Section 13.1 and
confirm Lessee’s obligation to satisfy the same. Lessor, at Lessee’s sole cost
and expense, shall execute and deliver to Lessee such authorizations and other
documents as may reasonably be required in connection with any such contest.
Lessor will not be required to join in any proceedings pursuant to this
Section 13.1 unless a provision of any Applicable Law requires that such
proceedings be brought by or in the name of Lessor or it is customary in the
applicable jurisdiction for the title holder to join in such proceedings; in
which case (A) if the contest relates to an Imposition, the provisions of
Section 11.2 of the Participation Agreement will control, or (B) otherwise,
Lessor will join in the proceedings or permit them or any part thereof to be
brought in its name if and so long as (1) no Event of Default shall have
occurred and be continuing and (2) Lessee pays all related expenses and
indemnifies the Financing Parties with respect to such proceedings.
13.2
Impositions, Utility Charges, Other Matters; Compliance with Legal Requirements.

Except with respect to Impositions, Legal Requirements, utility charges and such
other matters referenced in Section 13.1 which are the subject of ongoing
proceedings contesting the same in a manner consistent with the requirements of
Section 13.1, Lessee shall cause (a) all Impositions, utility charges and such
other matters to be timely paid, settled or compromised, as appropriate, with
respect to the Property and (b) the Property to comply with all applicable Legal
Requirements, unless the failure to comply with Legal Requirements, individually
or in the aggregate, shall not and could not reasonably be expected to have a
Material Adverse Effect.
ARTICLE XIV.    
14.1
Commercial General Liability and Workers’ Compensation Insurance.

During the Term, Lessee shall procure and carry, at Lessee’s sole cost and
expense, commercial general liability and umbrella liability insurance for
claims for injuries or death sustained by persons or damage to property while on
the Property or respecting the Equipment. Such insurance shall be in amounts and
against such risks that are no less favorable than insurance maintained by
Lessee or any Guarantor with respect to similar properties and equipment that it
owns and are then customarily carried by similarly situated companies conducting
business similar to that conducted by Lessee or any Guarantor, and at all times
shall have a minimum combined single limit per occurrence coverage (i) for
commercial general liability (including completed operations coverage), of no
less than $1,000,000 combined single limit with an aggregate of $2,000,000, (ii)
auto liability with a combined single limit of no less than $1,000,000, (iii)
workers compensation insurance in accordance with statutory requirements,
including coverage for employers liability with a limit of no less than
$1,000,000 per occurrence, $1,000,000 per employee, $1,000,000 per
accident/disease, and (iv) umbrella liability of no less than $50,000,000;
provided, however, that during the period prior to the Completion Date
respecting any Property, such umbrella liability amount shall not be less than
$75,000,000. The policies shall name Parent as the insured (but shall also cover
Lessee as an insured thereunder) and shall be endorsed to name the Financing
Parties and their officers, agents, employees and their Affiliates and the
Affiliates’ officers, agents and employees, as additional insureds with respect
to the

18

--------------------------------------------------------------------------------



Property. The policies shall also specifically provide that such policies shall
be considered primary insurance which shall apply to any loss or claim before
any contribution by any insurance which any Financing Party or Affiliate of any
Financing Party may have in force. In the operation of the Property, Lessee
shall comply with applicable workers’ compensation laws and protect the
Financing Parties against any liability under such laws.
14.2
Permanent Hazard and Other Insurance.

(a)    During the Term, Lessee shall keep the Property insured against all risk
of physical loss or damage by fire, flood and other risks and shall maintain
builders’ all risk insurance during the Construction Period in amounts no less
than the replacement cost of the Property (as increased from time to time for
change orders or use of contingency amounts under the Construction Budget) from
time to time, and regarding any earthquake during the Construction Period, in an
amount no less than three (3) times the Probable Maximum Loss of the Property
(subject to a cap of $150,000,000) and on terms that (i) are no less favorable
than insurance covering other similar properties owned by Lessee or any
Guarantor and (ii) are then carried by similarly situated companies conducting
business similar to that conducted by Lessee or any Guarantor. After the
Construction Period, Lessee shall keep the Property insured, or may self-insure
provided the Leverage Ratio of the Parent and its Subsidiaries would not exceed
2.50 to 1.0 and the global unrestricted gross cash and Cash Equivalents of the
Parent and its Subsidiaries shall not be less than $1,500,000,000, against all
risks of physical loss or damage by fire, earthquake, flood and other risks in
amounts no less than replacement cost of the Property from time to time The
policies shall name Parent as the insured (but shall also cover Lessee as an
insured thereunder) and shall be endorsed to name the Agent (on behalf of the
Secured Parties) as a loss payee, to the extent of its interests; provided, so
long as no Lease Default or Lease Event of Default exists, any loss payable
after the Rent Commencement Date respecting the Property under the insurance
policies required by this Section for losses up to $1,000,000 will be paid to
Lessee.
(b)    If during the Term the area in which the Property is located is
designated a “flood-prone” area pursuant to the Flood Disaster Protection Act of
1973, or any amendments or supplements thereto or is in a zone designated A or
V, then Lessee shall comply with the National Flood Insurance Program as set
forth in the Flood Disaster Protection Act of 1973. In addition, Lessee will
fully comply with the requirements of the National Flood Insurance Act of 1968
and the Flood Disaster Protection Act of 1973, as each may be amended from time
to time, and with any other Legal Requirement, concerning flood insurance to the
extent that it applies to the Property. During the Term, Lessee shall maintain
workers’ compensation insurance consistent with that carried by similarly
situated companies conducting business similar to that conducted by Lessee and
containing minimum liability limits of no less than $1,000,000. Lessee shall
comply with workers’ compensation laws applicable to Lessee, and protect the
Financing Parties against any liability under such laws.
14.3
Coverage.

(a)    As of the date of this Lease and annually thereafter during the Term,
Lessee shall furnish the Agent (on behalf of the Financing Parties) with
certificates prepared by the insurers or insurance broker of Lessee showing the
insurance required under Sections 14.1 and 14.2 to be in effect, naming (to the
extent of their respective interests) each of the Financing Parties and their
officers, agents, employees and their Affiliates and their Affiliates’ officers,
agents and employees, as additional insureds and naming the Agent (on behalf of
the Secured Parties) as a loss payee and provide a waiver of subrogation in
their favor, to the extent of their respective interests, and

19

--------------------------------------------------------------------------------



evidencing the other requirements of this Article XIV. All such insurance shall
be at the cost and expense of Lessee and provided by nationally recognized,
financially sound insurance companies having (i) an A.M. Best’s Key Rating Guide
rating of A- or better and a financial size category of VII or higher, unless
otherwise approved by the Agent, and (ii) an S&P or Moody’s financial strength
rating of A or A2, respectively, or higher, unless otherwise approved by the
Agent, or (b) other companies acceptable to the Agent, in all cases with regard
to subsection (i) or (ii) above with limits and coverage provisions sufficient
to satisfy the requirements set forth in this Lease. Lessee shall provide no
less than thirty (30) days’ advance written notice to the Agent (on behalf of
Lessor and the other beneficiaries of such insurance coverage) in the event of
cancellation or material alteration of such insurance. Upon the reasonable
request of the Agent (on behalf of the Financing Parties), Lessee shall deliver
to the Agent (on behalf of the Financing Parties) copies of all insurance
policies required by Sections 14.1 and 14.2.
(b)    Lessee agrees that the insurance policy or policies required by Sections
14.1 and 14.2 shall include an appropriate clause pursuant to which any such
policy shall provide that it will not be invalidated should Lessee or any
contractor, as the case may be, waive, at any time, any or all rights of
recovery against any party for losses covered by such policy or due to any
breach of warranty, fraud, action, inaction or misrepresentation by Lessee or
any Person acting on behalf of Lessee. Lessee hereby waives any and all such
rights against the Financing Parties to the extent of payments made to any such
Person under any such policy.
(c)    Lessor may carry separate insurance at Lessor’s sole cost so long as (i)
Lessee’s insurance is designated as primary and in no event excess or
contributory to any insurance Lessor may have in force which would apply to a
loss covered under Lessee’s policy and (ii) each such insurance policy will not
cause Lessee’s insurance required under this Article XIV to be subject to a
coinsurance exception of any kind.
(d)    Lessee shall pay as they become due all premiums for the insurance
required by Section 14.1 and Section 14.2, shall renew or replace each policy
prior to the expiration date thereof or otherwise maintain the coverage required
by such Sections without any lapse in coverage.
(e)    Lessee hereby agrees to pay all deductibles and co-payment amounts in
connection with any loss or claim covered by any insurance policy required to be
maintained by Lessee pursuant to this Article XIV.
(f)    Any exclusion to any insurance policy maintained in accordance with this
Article XIV that causes Lessee to fail to comply with the insurance requirements
of this Article XIV shall only be applicable if accepted, in writing, by each
additional insured and loss payee.
(g)    During the Basic Term and any Renewal Term, losses, if any, with respect
to the Property under any property damage policies required to be carried under
Section 14.2(a) shall be adjusted with the insurance companies, including the
filing of appropriate proceedings, by Lessee (after consultation with Lessor),
unless a Lease Event of Default under Section 17.1(a), (h) or (i) shall have
occurred and be continuing, in which case such losses shall be adjusted by
Lessor.
14.4
Deductibles and Co-Payment Amounts.

Lessee shall have the option to utilize deductibles and co-payment amounts, in
each case only to the extent such are reasonably acceptable to the Majority
Lenders and Lessor, with respect to the insurance required pursuant to the
Operative Agreements; provided, however, that during the period prior to the

20

--------------------------------------------------------------------------------



Completion Date, (a) the deductible for the builder’s risk insurance policy
shall be $25,000 and (b) the deductible for the earthquake insurance shall not
exceed two percent (2%) of the total project values at risk at the time of loss
(subject to a minimum of $250,000).
ARTICLE XV.    
15.1
Casualty and Condemnation.

(a)    Subject to the provisions of this Article XV and Article XVI (in the
event Lessee delivers, or is obligated to deliver or is deemed to have
delivered, a Termination Notice), and prior to the occurrence and continuation
of a Lease Default or a Lease Event of Default, Lessee shall be entitled to
receive (and Lessor hereby irrevocably assigns to Lessee all of Lessor’s right,
title and interest in) any condemnation proceeds, award, compensation or
insurance proceeds under Sections 14.2(a) or 14.2(b) hereof to which Lessee or
Lessor may become entitled by reason of their respective interests in the
Property (i) if all or a portion of the Property is damaged or destroyed in
whole or in part by a Casualty or (ii) if the use, access, occupancy, easement
rights or title to the Property or any part thereof is the subject of a
Condemnation; provided, however, (x) if a Lease Default or a Lease Event of
Default shall have occurred and be continuing or if such condemnation proceeds,
award, compensation or insurance proceeds shall exceed $1,000,000, then such
condemnation proceeds, award, compensation or insurance proceeds shall be paid
directly to Lessor or, if received by Lessee, shall be held in trust for Lessor
and be promptly paid over by Lessee to Lessor, and (y) if the conditions of the
foregoing subsection (x) do not apply, then any such award, compensation and/or
insurance proceeds shall be paid to Lessee. All amounts held by Lessor hereunder
on account of any award, compensation or insurance proceeds either paid directly
to Lessor or turned over to Lessor shall be in the case of a Lease Default or a
Lease Event of Default held as security for the performance of Lessee’s
obligations hereunder and under the other Operative Agreements until such time
as such Lease Default or Lease Event of Default shall have been cured in
accordance with the Operative Agreements or applied to the applicable
obligations upon the exercise of remedies in connection with the occurrence of
any such Lease Event of Default and when all such obligations of Lessee with
respect to such matters (and all other obligations of Lessee which should have
been satisfied pursuant to the Operative Agreements as of such date) have been
satisfied, all amounts so held by Lessor shall be paid over to Lessee.
(b)    Lessee may appear in any proceeding or action to negotiate, prosecute,
adjust or appeal any claim for any condemnation proceeds, award, compensation or
insurance proceeds on account of any such Casualty or Condemnation and shall pay
all expenses thereof. At Lessee’s reasonable request, and at Lessee’s sole cost
and expense, Lessor and the Agent shall participate in any such proceeding,
action, negotiation, prosecution, adjustment or appeal. Lessor and Lessee agree
that this Lease shall control the rights of Lessor and Lessee in and to any such
condemnation proceeds, award, compensation or insurance proceeds.
(c)    If a Casualty or a Condemnation of the Property or any interest therein
occurs and no Lease Default or Lease Event of Default shall have occurred and be
continuing, Lessee may at its option, and at its sole cost and expense,
reconstruct or restore the Property in conformity with the requirements of
Sections 10.1 and 11.1, so as to restore the Property to the same or a greater
remaining economic value, useful life, utility, condition, operation and
function as existed immediately prior to such Casualty or Condemnation (assuming
all maintenance and repair standards have been satisfied); provided, that the
reconstruction or restoration of the Property shall be complete at least one
hundred eighty (180) days prior to the Expiration Date. Upon Lessee’s election
to

21

--------------------------------------------------------------------------------



reconstruct or restore the Property, a Responsible Officer of Lessee shall
deliver to the Agent a certificate that such reconstruction or restoration is
reasonably expected to be complete at least one hundred eighty (180) days prior
to the Expiration Date. Upon completion of such reconstruction or restoration of
the Property, a Responsible Officer of Lessee shall deliver a certificate
confirming that such reconstruction or restoration of the Property has been
completed so as to have restored the Property to the same or a greater remaining
economic value, useful life, utility, condition, operation and function as
existed immediately prior to such Casualty or Condemnation (assuming all
maintenance and repair standards have been satisfied). In such event, title to
the Property shall remain with Lessor. To the extent no Lease Default or Lease
Event of Default shall have occurred and be continuing at such time, Lessor
shall then remit to Lessee all related condemnation proceeds, awards,
compensation or insurance proceeds previously paid to Lessor as referenced in
Section 15.1(a). In the event such a Casualty or Condemnation occurs and Lessee
elects not to reconstruct or restore the Property, or if such reconstruction or
restoration is not complete at least one hundred eighty (180) days prior to the
Expiration Date, then Lessee shall be deemed to have delivered a Termination
Notice to Lessor and the provisions of Sections 16.1 and 16.2 shall apply.
(d)    In the event of a Casualty or a Condemnation, this Lease shall terminate
in accordance with Section 16.1 if Lessee, within thirty (30) days after such
occurrence, delivers to Lessor a notice to such effect.
(e)    In no event shall a Casualty or Condemnation affect Lessee’s obligations
to pay Rent pursuant to Article III, except to the extent Lessee has paid the
Termination Value.
(f)    Notwithstanding anything to the contrary set forth in Section 15.1(a) or
Section 15.1(c), if during the Term a Casualty occurs with respect to the
Property or Lessee receives notice of a Condemnation with respect to the
Property, and following such Casualty or Condemnation, the Property cannot
reasonably be restored, repaired or replaced on or before the day one hundred
eighty (180) days prior to the Expiration Date to the same or a greater
remaining economic value, useful life, utility, condition, operation and
function as existed immediately prior to such Casualty or Condemnation (assuming
all maintenance and repair standards have been satisfied) or on or before such
day the Property is not in fact so restored, repaired or replaced, then Lessee
shall be deemed to have exercised its Purchase Option, such purchase to be
effective on the next Payment Date occurring within thirty (30) days or more
thereafter (notwithstanding the limits on such exercise contained in
Section 20.2) and pay Lessor the Termination Value; provided, that if no Lease
Default or Lease Event of Default has occurred and is continuing, any Excess
Proceeds shall be paid to Lessee. If a Lease Default or a Lease Event of Default
has occurred and is continuing and any Loans or Lessor Advances or other amounts
are owing with respect thereto, then any Excess Proceeds (to the extent of any
such Loans or Lessor Advances or other amounts owing with respect thereto) shall
be paid to Lessor, held as security for the performance of Lessee’s obligations
hereunder and under the other Operative Agreements and applied to such
obligations upon the exercise of remedies in connection with the occurrence of a
Lease Event of Default, with the remainder of such Excess Proceeds in excess of
such Loans or Lessor Advances and other amounts owing with respect thereto being
distributed to Lessee.
(g)    The foregoing provisions of Section 15.1(a) – 15.1(f) shall not apply to
the Property prior to the Rent Commencement Date, it being acknowledged and
agreed that the provisions of the Agency Agreement shall apply instead.

22

--------------------------------------------------------------------------------



(h)    Lessee shall promptly give Lessor written notice of any Condemnation,
regardless of the monetary value involved, or any material Casualty, together
with such other information in connection therewith as may be reasonably
requested by Lessor.
115.2
Environmental Matters.

Promptly upon Lessee’s actual knowledge of any Environmental Condition for
which, in the reasonable opinion of Lessee, the cost to undertake any legally
required response, clean up, remedial or other action will or might result in a
cost to Lessee of more than $100,000, Lessee shall notify Lessor in writing of
such condition. In the event of any Environmental Condition (regardless of
whether notice thereof must be given), Lessee shall, not later than forty-five
(45) days after Lessee has actual knowledge of such Environmental Condition,
either deliver to Lessor a Termination Notice pursuant to Section 16.1, if
applicable, or, at Lessee’s sole cost and expense, promptly and thereafter
diligently undertake and diligently complete any investigation, response, clean
up, remedial or other action (including the pursuit by Lessee of appropriate
action against any off-site or third party source for contamination) necessary
to investigate, remove, cleanup or remediate the Environmental Condition in
accordance with all Environmental Laws. Any such undertaking shall be timely
completed in accordance with prudent industry standards and applicable
Environmental Laws and in any event prior to the Expiration Date. If Lessee does
not deliver a Termination Notice pursuant to Section 16.1, Lessee shall, upon
completion of remedial action by Lessee, cause to be prepared by a reputable
environmental consultant acceptable to Lessor a report describing the
Environmental Condition and the actions taken by Lessee (or its agents) in
response to such Environmental Condition, and a statement by either the
consultant or the Governmental Authority with jurisdiction over such matter that
the Environmental Condition has been remedied in full compliance with applicable
Environmental Law or that no further action with respect to such Environmental
Condition is required. Not more than one hundred fifty (150) days and no less
than ninety (90) days prior to any time that Lessee elects to cease operations
with respect to the Property, Lessee at its expense shall cause to be delivered
to Lessor a Phase I environmental site assessment recently prepared and (if
determined necessary by Lessor in the exercise of its commercially reasonable
judgment based on the results of such Phase I environmental site assessment) a
Phase II environmental site assessment, in each case recently prepared (no more
than thirty (30) days prior to the date of delivery) by an independent
recognized professional reasonably acceptable to Lessor, and in form, scope and
content reasonably satisfactory to Lessor. If such environmental site assessment
reveals any Environmental Condition at any Property, Lessee shall, within thirty
(30) days of Lessor having received such assessment, provide Lessor with a plan
designed to remedy the Environmental Condition on or prior to the Expiration
Date. Notwithstanding any other provision of any Operative Agreement, if Lessee
fails to comply with the foregoing obligation regarding the Phase I
environmental site assessment and remedy plan or fails to complete such
remediation prior to the Expiration Date, Lessee shall be obligated to purchase
the Property for its Termination Value and shall not be permitted to exercise
(and Lessor shall have no obligation to honor any such exercise) any rights
under any Operative Agreement regarding a sale of the Property to a Person other
than Lessee or any Affiliate of Lessee.
15.3
Notice of Environmental Matters.

Promptly, but in any event within thirty (30) Business Days from the date Lessee
has actual knowledge thereof, Lessee shall provide to Lessor written notice of
any pending or threatened material claim, action or proceeding involving any
Environmental Law or any Release on or in connection with the Property. All such
notices shall describe in reasonable detail the nature of the claim, action or
proceeding and Lessee’s proposed response thereto. In addition, Lessee shall
provide to Lessor, within five (5) Business Days of receipt, copies of all
material written communications with any Governmental Authority relating to any
pending or threatened material claim, action or proceeding referenced in the
first sentence of this Section 15.3.

23

--------------------------------------------------------------------------------



Lessee shall also provide such detailed reports of any such material
environmental claims as may reasonably be requested by Lessor within a
reasonable amount of time following receipt of the request therefore.
ARTICLE XVI.    
16.1
Termination Upon Certain Events.

If, after the Rent Commencement Date, Lessee has delivered, or is deemed to have
delivered, written notice of a termination of this Lease to Lessor in the form
described in Section 16.2(a) (a “Termination Notice”) pursuant to the provisions
of this Lease, then following the applicable Casualty, Condemnation or
Environmental Violation, this Lease shall terminate on the Termination Date.
16.2
Procedures.

(a)    A Termination Notice shall contain: (i) notice of termination of this
Lease on a Payment Date not more than sixty (60) days after Lessor’s receipt of
the Termination Notice (the “Termination Date”); and (ii) a binding and
irrevocable agreement of Lessee to pay the Termination Value and purchase the
Property on such Termination Date. To the extent no Lease Default or Lease Event
of Default shall have occurred and be continuing, any Termination Notice
delivered by Lessee to Lessor may be revoked within fifteen (15) days of
delivery hereof.
(b)    On the Termination Date, Lessee shall pay to Lessor the Termination
Value, and Lessor shall convey the Property, to Lessee (or Lessee’s designee),
all in accordance with Section 20.2.
ARTICLE XVII.    
17.1
Lease Events of Default.

If any one (1) or more of the following events (each, a “Lease Event of
Default”) shall occur:
(a)    (i) Except as otherwise provided in this Section 17.1(a), any payment of
Basic Rent payable by Lessee shall not be paid when due, and, such payment shall
be overdue for a period of three (3) Business Days, (ii) any payment payable by
Lessee on the Expiration Date, including any payment described in Article XX,
shall not be paid when due, (iii) any payment of Termination Value or any
payment of Basic Rent or Supplemental Rent due on the date of any such payment
of Termination Value shall not be paid when due, or (iv) Lessee shall fail to
make payment of any Supplemental Rent (other than Supplemental Rent referred to
in clause (ii) or (iii) of this Section 17.1(a)) due and payable within five (5)
Business Days after receipt by Lessee of notice from Agent demanding payment
thereof (as any of the amounts pursuant to this Section 17.1(a) are due and
payable, whether at maturity, by acceleration or otherwise);
(b)    Any representation, warranty, certification or statement of fact made or
expressly deemed made by any Credit Party in this Lease, in any other Operative
Agreement, or in any statement or certificate delivered in connection herewith
or therewith that is subject to materiality or Material Adverse Effect
qualifications, shall be incorrect or misleading in any respect when made or
expressly deemed made or any representation, warranty, certification or
statement of fact made or expressly deemed made by any Credit Party in this
Lease, any other Operative Agreement, or in any statement or certificate
delivered in connection herewith or therewith that is not subject to materiality
or

24

--------------------------------------------------------------------------------



Material Adverse Effect qualifications, shall be incorrect or misleading in any
material respect when made or expressly deemed made;
(c)    Any Credit Party shall default in the performance or observance of any
covenant or agreement contained in Article XIV of this Lease (other than the
requirement to deliver annual certificates and any requirement to deliver
insurance policies), Sections 8.3A(a), 8.3A(b), 8.3A(c), 8.3A(d) or 8.3B of the
Participation Agreement or Section 2.4(d) of the Agency Agreement;
(d)    Any Credit Party shall default in the performance or observance of any
term, covenant, condition or agreement contained in this Lease (other than as
specifically provided for in this Section) or any other Operative Agreement and
such default is of a type that is subject to being cured and shall continue for
a period of thirty (30) days after the earlier of (i) the Agent’s delivery of
written notice thereof to Lessee and (ii) a Responsible Officer of any Credit
Party having obtained knowledge thereof; provided, however, if the nature of the
default is such that it cannot with the exercise of reasonable diligence be
cured within said thirty (30) day period, then the Lessee shall not be in
default hereunder if such Credit Party shall promptly commence with such cure
within said thirty (30) day period and thereafter pursue the same to completion
with diligence and continuity; provided, further, in no event shall such
extended period beyond such period of thirty (30) days extend more than an
additional period of thirty (30) days;
(e)    Any Credit Party shall or, to the extent it could reasonably be expected
to result in a Material Adverse Effect, any Subsidiary of any Credit Party shall
(i) default in the payment of any Indebtedness the aggregate principal amount
(including undrawn committed or available amounts), or with respect to any Hedge
Agreement, the Hedge Termination Value, of which is in excess of the Threshold
Amount beyond the period of grace if any, provided in the instrument or
agreement under which such Indebtedness was created, or (ii) default in the
observance or performance of any other agreement or condition relating to any
Indebtedness the aggregate principal amount (including undrawn committed or
available amounts), or with respect to any Hedge Agreement, the Hedge
Termination Value, of which is in excess of the Threshold Amount or contained in
any instrument or agreement evidencing, securing or relating thereto or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, with the giving of notice and/or lapse of time, if required, any such
Indebtedness to become due prior to its stated maturity (any applicable grace
period having expired);
(f)    Any Credit Party shall or, to the extent it could reasonably be expected
to result in a Material Adverse Effect, any Subsidiary of any Credit Party shall
default in the payment when due, or in the performance or observance, of any
obligation or condition of any Material Contract beyond any applicable notice
and cure period, if any, unless, but only as long as, the existence of any such
default is being contested by such Credit Party or any such Subsidiary in good
faith by appropriate proceedings and adequate reserves in respect thereof have
been established on the books of Lessee or such Credit Party to the extent
required by GAAP;
(g)    Any Change in Control shall occur;
(h)    Any Credit Party shall or, to the extent it could reasonably be expected
to result in a Material Adverse Effect, any Subsidiary of any Credit Party shall
(i) commence a voluntary case under any Debtor Relief Laws, (ii) file a petition
seeking to take advantage of any Debtor Relief Laws, (iii) consent to or fail to
contest in a timely and appropriate manner any petition filed against

25

--------------------------------------------------------------------------------



it in an involuntary case under any Debtor Relief Laws, (iv) apply for or
consent to, or fail to contest in a timely and appropriate manner, the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
or liquidator of itself or of a substantial part of its property, domestic or
foreign, (v) admit in writing its inability to pay its debts as they become due,
(vi) make a general assignment for the benefit of creditors, or (vii) take any
corporate action for the purpose of authorizing any of the foregoing;
(i)    A case or other proceeding shall be commenced against any Credit Party
or, to the extent it could reasonably be expected to result in a Material
Adverse Effect, any Subsidiary of any Credit Party in any court of competent
jurisdiction seeking (i) relief under any Debtor Relief Laws, or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like for any
Credit Party or any Subsidiary thereof or for all or any substantial part of
their respective assets, domestic or foreign, and such case or proceeding shall
continue without dismissal or stay for a period of ninety (90) consecutive days,
or an order granting the relief requested in such case or proceeding (including,
but not limited to, an order for relief under such federal bankruptcy laws)
shall be entered;
(j)    Any provision of this Lease or any provision of any other Operative
Agreement shall for any reason cease to be valid and binding on any Credit Party
thereto or any such Person shall so state in writing, or any Operative Agreement
shall for any reason cease to create a valid and perfected first priority Lien
(subject to Permitted Liens) on, or security interest in, any of the Collateral
purported to be covered thereby, in each case other than in accordance with the
express terms hereof or thereof;
(l)    The occurrence of any of the following events: (i) any Credit Party or
any ERISA Affiliate fails to make full payment when due of all amounts which,
under the provisions of any Pension Plan or Sections 412 or 430 of the Code, any
Credit Party or any ERISA Affiliate is required to pay as contributions thereto
and such unpaid amounts are in excess of the Threshold Amount, (ii) a
Termination Event or (iii) any Credit Party or any ERISA Affiliate as employers
under one or more Multiemployer Plans makes a complete or partial withdrawal
from any such Multiemployer Plan and the plan sponsor of such Multiemployer
Plans notifies such withdrawing employer that such employer has incurred a
withdrawal liability requiring payments in an amount exceeding the Threshold
Amount;
(m)    A judgment or order for the payment of money which causes the aggregate
amount of all such judgments or orders (net of any amounts paid or fully covered
by independent third party insurance as to which the relevant insurance company
does not dispute coverage) to exceed the Threshold Amount shall be entered
against any Credit Party or, to the extent it could reasonably be expected to
result in a Material Adverse Effect, any Subsidiary of any Credit Party by any
court and such judgment or order shall continue without having been discharged,
vacated or stayed for a period of ninety (90) consecutive days after the entry
thereof;
(n)    Lessee shall fail to deliver a certificate when required pursuant to
Section 14.3(a) within ten (10) Business Days after receipt of notice from
Lessor that such certificate is due under the terms hereof or to maintain
insurance to the extent required by Article XIV;
(o)    Lessee shall elect the Sale Option and shall not have complied with each
of its obligations pursuant to the Operative Agreements by the Expiration Date;
or
(p)    An Agency Agreement Event of Default shall have occurred and be
continuing.

26

--------------------------------------------------------------------------------



then, in any such event, Lessor, in addition to the other rights and remedies
provided for in this Article XVII and in Section 18.1, shall have all rights and
remedies available at law and/or in equity, including, without limitation,
selling the Property at public sale or as otherwise permitted under Applicable
Law free and clear of rights of Lessee and may terminate this Lease by giving
Lessee five (5) days’ notice of such termination (provided, notwithstanding the
foregoing, this Lease shall be deemed to be automatically terminated without the
giving of notice upon the occurrence of a Lease Event of Default under Sections
17.1(h) or (i)), and this Lease shall terminate, and all rights of Lessee under
this Lease shall cease. Lessee shall, to the fullest extent permitted by law,
pay as Supplemental Rent all costs and expenses incurred by or on behalf of
Lessor or any other Financing Party, including reasonable fees and expenses of
counsel, as a result of any Lease Event of Default hereunder. Notwithstanding
the foregoing, with regard to any Lease Event of Default during the Construction
Period, the recovery of amounts shall be limited in accordance with Section 5.4
of the Agency Agreement.
17.2
Surrender of Possession.

If a Lease Event of Default shall have occurred and be continuing, and whether
or not this Lease shall have been terminated pursuant to Section 17.1, but
subject to Lessee’s rights pursuant to Section 17.10, Lessee shall, upon ten
(10) Business Days written notice, surrender to Lessor possession of the
Property. Lessor may enter upon and repossess the Property by such means as are
available at law or in equity, and may remove Lessee and all other Persons and
any and all personal property and Lessee’s equipment and personalty and
severable Modifications from the Property. Lessor shall have no liability by
reason of any such entry, repossession or removal performed in accordance with
Applicable Law. Upon the written demand of Lessor, Lessee shall return the
Property promptly to Lessor, in the manner and condition required by, and
otherwise in accordance with the provisions of Section 10.1(g).
17.3
Reletting.

If a Lease Event of Default shall have occurred and be continuing, and whether
or not this Lease shall have been terminated pursuant to Section 17.1, Lessor
may, but shall be under no obligation to, relet the Property, for the account of
Lessee or otherwise, for such term or terms (which may be greater or less than
the period which would otherwise have constituted the balance of the Term) and
on such conditions (which may include concessions or free rent) and for such
purposes as Lessor may determine, and Lessor may collect, receive and retain the
rents resulting from such reletting. Lessor shall not be liable to Lessee for
any failure to relet the Property or for any failure to collect any rent due
upon such reletting.
17.4
Damages.

Neither (a) the termination of this Lease as to the Property pursuant to
Section 17.1; (b) the repossession of the Property; nor (c) the failure of
Lessor to relet the Property, the reletting of all or any portion thereof, nor
the failure of Lessor to collect or receive any rentals due upon any such
reletting, shall relieve Lessee of its liabilities and obligations hereunder,
all of which shall survive any such termination, repossession or reletting. If
any Lease Event of Default shall have occurred and be continuing and
notwithstanding any termination of this Lease pursuant to Section 17.1, Lessee
shall forthwith pay to Lessor all Rent and other sums due and payable hereunder
to and including the date of such termination. Thereafter, on the days on which
the Basic Rent or Supplemental Rent, as applicable, are payable under this Lease
or would have been payable under this Lease if the same had not been terminated
pursuant to Section 17.1 and until the end of the Term hereof or what would have
been the Term in the absence of such termination, Lessee shall pay Lessor, as
current liquidated damages (it being agreed that it would be impossible
accurately to

27

--------------------------------------------------------------------------------



determine actual damages) an amount equal to the Basic Rent and Supplemental
Rent that are payable under this Lease or would have been payable by Lessee
hereunder if this Lease had not been terminated pursuant to Section 17.1, less
the net proceeds, if any, which are actually received by Lessor with respect to
the period in question of any reletting of the Property or any portion thereof;
provided, that Lessee’s obligation to make payments of Basic Rent and
Supplemental Rent under this Section 17.4 shall continue only so long as Lessor
shall not have received the amounts specified in Section 17.6. In calculating
the amount of such net proceeds from reletting, there shall be deducted all of
the Financing Parties’ reasonable expenses in connection therewith, including
repossession costs, customary brokerage or sales commissions, fees and expenses
for counsel and any necessary repair or alteration costs and expenses incurred
in preparation for such reletting. To the extent Lessor receives any damages
pursuant to this Section 17.4, such amounts shall be regarded as amounts paid on
account of Rent. Lessee specifically acknowledges and agrees that its
obligations under this Section 17.4 shall be absolute and unconditional under
any and all circumstances and shall be paid and/or performed, as the case may
be, without notice or demand and without any abatement, reduction, diminution,
set-off, defense, counterclaim or recoupment whatsoever.
17.5
[Reserved].

17.6
Final Liquidated Damages.

(a)    If a Lease Event of Default other than a Limited Recourse Event of
Default shall have occurred and be continuing, whether or not this Lease shall
have been terminated pursuant to Section 17.1 and whether or not Lessor shall
have collected any current liquidated damages pursuant to Section 17.4, Lessor
shall have the right to recover, by demand to Lessee and at Lessor’s election in
its sole discretion, and Lessee shall pay to Lessor, as and for final liquidated
damages, the Termination Value, exclusive of the indemnities payable under
Section 11 of the Participation Agreement (which, if requested, shall be paid
concurrently), and in lieu of all current liquidated damages beyond the date of
such demand (it being agreed that it would be impossible accurately to determine
actual damages). Upon payment of the amount specified pursuant to the first
sentence of this Section 17.6(a), Lessee shall be entitled to receive from
Lessor, either at Lessee’s request or upon Lessor’s election, in either case at
Lessee’s cost, a termination of ground lease or such other assignment document
reasonably acceptable to Lessor as elected by Lessee conveying Lessor’s entire
interest in the Property in recordable form and otherwise in conformity with
local custom and free and clear of the Lien of this Lease, the Lien of the
Security Documents and any Lessor Liens (but otherwise without representation or
warranty of any kind). The Property shall be conveyed to Lessee “AS-IS,
WHERE-IS” and in its then present physical condition. If any statute or rule of
law shall limit the amount of such final liquidated damages to less than the
amount agreed upon, Lessor shall be entitled to the maximum amount allowable
under such statute or rule of law; provided, however, Lessee shall not be
entitled to receive a termination of ground lease or any other assignment of
Lessor’s interest in the Property, the Improvements, Fixtures, Modifications,
Equipment or the components thereof unless Lessee shall have paid in full the
Termination Value. Lessee specifically acknowledges and agrees that its
obligations under this Section 17.6(a) shall be absolute and unconditional under
any and all circumstances and shall be paid and/or performed, as the case may
be, without notice or demand and without any abatement, reduction, diminution,
set-off, defense or recoupment whatsoever.
(b)    Regarding the occurrence and continuation of a Lease Event of Default
that is a Limited Recourse Event of Default, whether or not this Lease shall
have been terminated pursuant to Section 17.1 and whether or not Lessor shall
have collected any current liquidated damages pursuant to Section 17.4, Lessor
shall have the right to recover, by demand to Lessee and at Lessor’s

28

--------------------------------------------------------------------------------



election in its sole but reasonable discretion, and Lessee shall pay to Lessor,
as and for final liquidated damages, and in addition thereto all indemnities
payable under Section 11 of the Participation Agreement excepting any such
indemnities with regard to such Limited Recourse Event of Default (which amounts
for damages and indemnities, if requested by Lessor, shall be paid
concurrently), and in lieu of all current liquidated damages beyond the date of
such demand (it being agreed that it would be impossible accurately to determine
actual damages) the Maximum Residual Guarantee Amount. Lessor shall also have
its other remedies at law, including, without limitation, selling the Property
at public sale or as other permitted under Applicable Law free and clear of
rights of Lessee.
Notwithstanding the following proviso, upon the occurrence of a Limited Recourse
Event of Default, Lessor shall be under a continuing obligation, at Lessor’s
cost, to actively market (regardless of market conditions) and to use its
commercially reasonable efforts to sell the Property to one or more unrelated
third parties for a period of two (2) years from and after the date Lessor
receives notice of, or otherwise has knowledge of, the Lease Event of Default;
provided, however, that Lessor shall not be required to sell the Property (i) in
a manner, or under circumstances, that could materially impair Lessor’s ability
to enforce any of its rights or remedies (other than collection of costs
incurred as a result of Force Majeure Events occurring during the Construction
Period) under this Lease (as determined by Lessor in good faith) or (ii) at a
time when market conditions render it inadvisable to sell or attempt to sell the
Property (as reasonably determined by Lessor in good faith). Lessor and/or
Lessee may solicit offers for the purchase of Lessor’s rights, title, claims and
interest in and to the Property. Lessor shall accept (or match) any purchase
offer for a cash purchase price (net of all normal and customary sales and
closing costs and the reasonable costs of holding, owning, operating, and
maintaining the Property), equal to the Termination Value.
(c)    The proceeds derived from any such sale pursuant to Section 17.6(a) or
(b), as applicable, (net of all normal and customary sales and closing costs and
the reasonable costs of holding, owning, operating, and maintaining the
Property) shall be distributed (x) if the relevant Lease Event of Default is not
a Limited Recourse Event of Default and the sale of the Lessor’s interest in the
Property occurs on or prior to the second annual anniversary of the date Lessor
receives notice of, or otherwise, has knowledge of, the Lease Event of Default,
to the Agent to be allocated pursuant to Section 8.7(b)(iii) of the
Participation Agreement and (y) if the relevant Lease Event of Default is a
Limited Recourse Event of Default and the sale of the Lessor’s interest in the
Property occurs on or prior to the second annual anniversary of the date Lessor
receives notice of, or otherwise, has knowledge of, the Lease Event of Default,
then prior to the allocation pursuant to Section 8.7(b)(iii) of the
Participation Agreement, first, to Lessor in the amount of the positive
difference (if any) between the Termination Value (less any portion thereof that
cannot be capitalized under GAAP, including any amount of Uninsured Force
Majeure Loss) and the Maximum Residual Guarantee Amount; second, to Lessor, the
unpaid portion of the Maximum Residual Guarantee Amount, third, to the Lessee,
any remaining proceeds up to the amount of the Maximum Residual Guarantee Amount
previously paid by Lessee, and fourth, to the Agent to be distributed by the
Agent in accordance with Section 8.7(b)(iii) of the Participation Agreement.
If, and to the extent that, there is no sale of Lessor’s interest in the
Property on or prior to the second annual anniversary of the date Lessor
receives notice of, or otherwise, has knowledge of, the Lease Event of Default,
then (x) Lessee shall have no right, title or interest whatsoever in the
Property (except as the landlord under the Ground Lease), (y) Lessor shall be
the sole owner of its interest in the Property without any obligation to share
with Construction Agent or Lessee any proceeds from the sale, conveyance, other
transfer or otherwise regarding the Property and (z) if and to the extent Lessor
realizes any proceeds with regard to the Property, such proceeds shall be

29

--------------------------------------------------------------------------------



distributed in accordance with Section 8.7(b)(iii) of the Participation
Agreement but substituting Lessor in place of Lessee pursuant to subsection
“sixth” thereof as Lessee shall have no interest thereunder and no right to any
such proceeds. All proceeds in favor of Lessor derived from any such sale shall
be distributed to the Agent for allocation in accordance with Section 8.7 of the
Participation Agreement. Lessee specifically acknowledges and agrees that its
obligations under this Section 17.6(b) shall be absolute and unconditional under
any and all circumstances and shall be paid and/or performed, as the case may
be, without notice or demand and without any abatement, reduction, diminution,
set-off, defense, counterclaim or recoupment whatsoever.
For purposes of this section, the amount realized by Lessor upon the sale of the
Property shall be net of all normal and customary sales and closing costs and
the reasonable and actual costs of holding, owning, operating, and maintaining
the Property (which shall include amounts described in Section 8.7(c)(i) and
(ii) of the Participation Agreement) until such time as the Property is sold,
which amounts shall be retained by Lessor; provided, however, upon request from
Lessee, Lessor shall provide Lessee with its record of such costs paid by
Lessor. Lessor’s obligation to make payments to Lessee and Lessee’s obligation
to make payments to Lessor, all as set forth above, shall survive any
termination of this Lease.
17.7
Environmental Costs.

If a Lease Event of Default shall have occurred and be continuing, and whether
or not this Lease shall have been terminated pursuant to Section 17.1, Lessee
shall pay directly to any third party (or at Lessor’s election, reimburse
Lessor) the cost of any environmental investigation, response, corrective action
or remediation required under any Environmental Law, and shall indemnify and
hold harmless Lessor and each other Indemnified Person therefrom. Lessee shall
pay all amounts referenced in the immediately preceding sentence within ten (10)
Business Days of any written request by Lessor for such payment. The provisions
of this Section 17.7 shall not limit the obligations of Lessee under any
Operative Agreement regarding indemnification obligations, environmental
testing, remediation and/or work.
17.8
Waiver of Certain Rights.

If this Lease shall be terminated pursuant to Section 17.1, Lessee waives, to
the fullest extent permitted by Law, (a) any notice of re-entry or the
institution of legal proceedings to obtain re-entry or possession; (b) any right
of redemption, re-entry or possession; (c) the benefit of any laws now or
hereafter in force exempting property from liability for rent or for debt; and
(d) any other rights which might otherwise limit or modify any of Lessor’s
rights or remedies under this Article XVII.
17.9
Assignment of Rights Under Contracts.

If a Lease Event of Default shall have occurred and be continuing, and whether
or not this Lease shall have been terminated pursuant to Section 17.1, Lessee
shall upon Lessor’s written demand promptly assign, transfer and set over to
Lessor all of Lessee’s right, title and interest in and to each agreement
executed by Lessee in connection with the acquisition, installation, testing,
use, development, construction, operation, maintenance, repair, refurbishment
and restoration of the Property (including all right, title and interest of
Lessee with respect to all warranty, performance, service and indemnity
provisions and any sublease of the Property), to the extent assignable and as
and to the extent that the same relate to the acquisition, testing, use,
operation, maintenance, repair, refurbishment and restoration of the Property.
17.10
Lessee Purchase to Cure Lease Event of Default.


30

--------------------------------------------------------------------------------



Except in all cases with regard to a Lease Event of Default pursuant to
Sections 17.1(h) or (i) and subject in all cases to Section 5.13 of the
Participation Agreement, Lessee shall have the right to cure a Lease Event of
Default hereunder by purchasing the Property from, or causing the Property to be
purchased by its designee from, Lessor for an amount equal to the Termination
Value. After the occurrence of any Lease Event of Default (other than a Lease
Event of Default pursuant to Sections 17.1(h) or (i), with respect to which such
notice shall be deemed given), Lessor shall notify Lessee in writing of Lessor’s
intent to exercise its remedies with respect to such Lease Event of Default and
thereafter refrain from exercising any remedy for a period of ten (10) Business
Days. During such period of ten (10) Business Days, Lessee may exercise the
above-stated purchase option by giving written notice thereof to the Agent. Any
such purchase shall close on the date specified therefor in writing by the Agent
to Lessee (which date shall be a Business Day after the Agent’s receipt of such
notice from Lessee). Any such conveyance to Lessee or its designee shall be
conducted in accordance with the mechanics described in Section 20.2 as if the
date specified for such conveyance by the Agent under this Section 17.10 were
the Election Date specified under Section 20.2.
17.11
Remedies Cumulative.

The remedies herein provided shall be cumulative and in addition to (and not in
limitation of) any other remedies available at law, equity or otherwise,
including any mortgage foreclosure remedies. After all amounts due and owing to
all Financing Parties pursuant to the Operative Agreements have been paid, any
excess funds held by any Financing Party following the exercise of remedies
hereunder shall be immediately paid to Lessee.
17.12
Limitation Regarding Certain Lease Events of Default.

Notwithstanding anything contained herein or in any other Operative Agreement to
the contrary, upon the occurrence and during the continuance of a Lease Event of
Default attributable solely to a Lease Event of Default under:
(a)    Section 17.1(b), but only to the extent arising under, regarding or
pursuant to any representation, warranty, certificate or statement of fact, in
each case as referenced in such Section 17.1(b), that is subject to materiality
or Material Adverse Effect qualifications;
(b)    Section 17.1(c), but only to the extent arising under, regarding or
pursuant to Section 8.3A(c)(viii) of the Participation Agreement;
(c)    Section 17.1(d), but only to the extent any such actions subject to the
limitations of Section 8.3B(d) of the Participation Agreement constitute a
Change of Control; or
(d)    Sections 17.1(e), 17.1(f), 17.1(g) or 17.1(o) (collectively, with the
other items described in the foregoing subsections (a), (b) and (c), the
“Limited Recourse Events of Default”),
then the maximum aggregate amount of Lessee’s obligations attributable solely to
a Limited Recourse Event of Default shall be an amount equal to the Maximum
Residual Guarantee Amount; provided, this Section 17.12 shall not in any way
limit the liability of Lessee in the event of any other Lease Event of Default
(other than a Limited Recourse Event of Default) or any indemnity payment to any
Indemnified Person with regard to any matter other than such Limited Recourse
Event of Default, including the indemnities set forth in Sections 11.1 through
11.8 of the Participation Agreement and such indemnity payment shall not be
included in the calculation set forth above.

31

--------------------------------------------------------------------------------



Lessee nonetheless acknowledges and agrees that even though the maximum
aggregate recovery from Lessee is limited as aforesaid, neither Lessor’s nor any
other Financing Party’s right of recovery from the Property (as opposed to any
recovery from Lessee) is so limited and Lessor or any other applicable Financing
Party shall be entitled to recover one hundred percent (100%) of the amounts
owed to Lessor or such other Financing Party in accordance with the Operative
Agreements from its interest in the Property, including, to the extent not
duplicative, one hundred percent (100%) of the aggregate Termination Value.
17.13
Continuation of Lease.

Lessor has the remedy described in California Civil Code Section 1951.4 (lessor
may continue lease in effect after lessee’s breach and abandonment and recover
rent as it becomes due, if lessee has right to sublet or assign, subject only to
reasonable limitations). Accordingly, Lessor may, at its option, elect not to
terminate this Lease with respect to the Property and continue to collect all
Basic Rent, Supplemental Rent and all other amounts due to Lessor (together with
all costs of collection) and enforce Lessee’s obligations under this Lease as
and when the same become due, or are to be performed. At the option of Lessor,
upon any abandonment of the Property by Lessee, Lessor may, in its sole and
absolute discretion, enforce, by suit or otherwise, all covenants and conditions
hereof to be performed and complied with by Lessee hereunder and to exercise all
other remedies permitted by Section 1951.4 of the California Civil Code (or any
amendments thereof or any successor laws which replace Section 1951.4), or elect
not to terminate this Lease and may make any necessary repairs (and Lessee shall
pay the reasonable costs of such repairs) in order to relet the Property, and
relet the Property or any part thereof (in place, if so elected by Lessor) for
such term or terms (which may be for a term extending beyond the Term of this
Lease) and at such rental or rentals and upon such other terms and conditions as
Lessor in its reasonable discretion may deem advisable; and upon each such
reletting, all rentals actually received by Lessor from such reletting shall be
applied to Lessee’s obligations hereunder and the other Operative Agreement in
such order, proportion and priority as Lessor may elect in Lessor’s sole and
absolute discretion (but in all events subject to the requirements of and
applications set forth in the Participation Agreement). If such rentals received
from such reletting during any period are less than the Rent with respect to the
Property to be paid during that period by Lessee hereunder, Lessee shall pay any
deficiency, as calculated by Lessor, to Lessor on the next Scheduled Payment
Date.
ARTICLE XVIII.    
18.1
Lessor’s Right to Cure Lessee’s Lease Defaults.

Lessor, without waiving or releasing any obligation or Lease Event of Default,
may (but shall be under no obligation to) remedy any Lease Event of Default for
the account and at the sole cost and expense of Lessee, including the failure by
Lessee to maintain the insurance required by Article XIV, and may, to the
fullest extent permitted by law, and notwithstanding any right of quiet
enjoyment in favor of Lessee, enter upon the Property, and take all such action
thereon as may be reasonably necessary or appropriate therefor. No such entry
shall be deemed an eviction of Lessee. All reasonable and actual out-of-pocket
costs and expenses so incurred (including reasonable fees and expenses of
counsel), together with interest thereon at the Overdue Rate from the date on
which such sums or expenses are paid by Lessor, shall be paid by Lessee to
Lessor on demand.
ARTICLE XIX.    
19.1
Provisions Relating to Lessee’s Exercise of its Purchase Option.

Subject to Section 19.2, in connection with any termination of this Lease
pursuant to the terms of Section 16.2, or in connection with Lessee’s exercise
of its Purchase Option, upon the date on which this

32

--------------------------------------------------------------------------------



Lease is to terminate, and upon tender by Lessee of the amounts set forth in
Sections 16.2(b) or 20.2, as applicable, Lessor shall transfer, at Lessee’s
expense, the Property to Lessee (or to Lessee’s designee) by execution and
delivery of the documentation referenced in the second paragraph of Section 20.2
and subject to the provisions of Section 20.2.
19.2
No Purchase or Termination With Respect to Less than All of the Property.

Lessee shall not be entitled to exercise its Purchase Option or the Sale Option
separately with respect to a portion of the Property and/or any interest
pursuant to the Ground Lease.
ARTICLE XX.    
20.1
Purchase Option or Sale Option-General Provisions.

Not more than four hundred fifty (450) days prior to the Expiration Date and not
less than one hundred eighty (180) days prior to the Expiration Date (or,
respecting the Purchase Option only with respect to a purchase by Lessee (or its
designee) prior to the Expiration Date, not more than one hundred twenty (120)
days and not less than ninety (90) days prior to the applicable Payment Date
(such Expiration Date or, respecting the Purchase Option only, any such
applicable Payment Date being hereinafter referred to as the “Election Date”),
Lessee may give Lessor irrevocable written notice (the “Election Notice”) that
Lessee is electing to exercise either (a) (i) in the case of the Expiration
Date, the option for Lessee (or any designee of Lessee) to purchase the Property
on the Expiration Date or (ii) in the case of any Payment Date, the option for
Lessee (or any designee of Lessee), subject to Section 5.13 of the Participation
Agreement, to purchase the Property on the applicable Payment Date (the
“Purchase Option”) or (b) with respect to an Election Notice given in connection
with the Expiration Date only, the option to remarket the Property to a Person
other than Lessee or any Affiliate of Lessee and cause a sale of the Property to
occur on the Expiration Date pursuant to the terms of Section 21.1 (the “Sale
Option”). If Lessee does not give an Election Notice indicating the Purchase
Option or the Sale Option at least one hundred eighty (180) days prior to the
Expiration Date, then Lessee shall be deemed to have elected for the Purchase
Option to apply on the Expiration Date. If Lessee shall elect (or be deemed to
have elected) to exercise the Purchase Option then Lessee shall pay, or cause to
be paid, to Lessor on the date on which such purchase is scheduled to occur an
amount equal to the Termination Value, upon receipt of such amounts and
satisfaction of such obligations, Lessor shall transfer to Lessee (or any
designee of Lessee) all of Lessor’s right, title and interest in and to the
Property in accordance with Section 20.2.
The designation of another Person to purchase the Property on behalf of Lessee
pursuant to the Purchase Option shall be subject to the provisions of the second
sentence of the first paragraph of Section 20.2.
Notwithstanding the terms of this Section 20.1, Lessee may request a renewal of
this Lease from and after the Expiration Date in accordance with Section 2.2.
20.2
Lessee Purchase Option.

Provided that the Election Notice has been appropriately given specifying the
Purchase Option for any Payment Date prior to the Expiration Date and if Lessee
otherwise elects as of the Expiration Date, Lessee (or any designee of Lessee)
shall purchase the Property on the applicable Election Date (i.e., Lessee (or
any designee of Lessee) may purchase the Property on any Payment Date and Lessee
(or any designee of Lessee) may purchase the Property on the Expiration Date) at
a price equal to the Termination Value. Notwithstanding the designation by
Lessee of another Person to purchase the Property pursuant to the Purchase
Option, Lessee shall remain fully liable for all its obligations pursuant to the
Operative Agreements

33

--------------------------------------------------------------------------------



including any and all obligations which such designated Person might otherwise
be expected to perform until Lessee or such designee has purchased the Property
and paid the Termination Value therefor. Thereafter, only such provisions which
by their express terms survive the expiration or earlier termination of this
Lease shall continue to be in force and effect.
Subject to Section 19.2, in connection with any termination of this Lease
pursuant to the terms of Section 16.2, or in connection with Lessee’s exercise
of its Purchase Option, upon the date on which this Lease is to terminate, and
upon tender by Lessee (or any designee of Lessee) of the amounts set forth in
Section 16.2(b) or this Section 20.2, as applicable, Lessor shall execute,
acknowledge (where required) and deliver to Lessee, (or any designee of Lessee),
at the cost and expense of Lessee (or any designee of Lessee), each of the
following: (a) a termination or assignment (as requested by Lessee) of the
Ground Lease to Lessee (or any designee of Lessee) free and clear of the Lien of
this Lease, the Lien of the Security Documents and any Lessor Liens (but
otherwise without representation or warranty of any kind); (b) any real estate
tax affidavit or other document required by law to be executed and filed in
order to record the Ground Lease termination or assignment and such other
documents that are customarily obtained in the State where the Property is
located; (c) FIRPTA affidavits; and (d) any other documents reasonably required
to effectuate such sale or transfer. All of the foregoing documentation must be
in form and substance reasonably satisfactory to Lessor and Lessee; provided, no
Financing Party shall be responsible for any representation or warranty other
than the representations and warranties referenced in the foregoing subsection
(a). The Property shall be conveyed to Lessee “AS-IS, WHERE-IS” and in then
present physical condition.
On the Election Date on which Lessee has elected to exercise its Purchase
Option, Lessee shall pay (or cause to be paid) to Lessor, the Agent and all
other parties, as appropriate, the sum of all costs and expenses incurred by any
such party in connection with the election by Lessee to exercise its Purchase
Option and all Rent and all other amounts then due and payable or accrued under
this Lease and/or any other Operative Agreement.
20.3
Third Party Sale Option.

(a)    Provided that (i) no Default or Event of Default shall have occurred and
be continuing and (ii) the Election Notice has been appropriately given
specifying the Sale Option, Lessee shall undertake to cause a sale of, the
Property on the Election Date (all as specified in the Election Notice), in
accordance with the provisions of Section 21.1 hereof. The Expiration Date may
be hereafter referred to as the “Sale Date”.
(b)    In the event Lessee exercises the Sale Option then Lessee shall deliver
the requisite environmental site assessments as required pursuant to
Section 10.2. In the event such environmental assessments shall reveal a
recommendation for remediation of any material Hazardous Substances, any
material violation of Environmental Laws, other material Environmental Violation
or potential material Environmental Violation (with materiality determined in
each case by Lessor in its reasonable discretion), then Lessee on the Sale Date
at the election of Lessor shall pay to Lessor an amount equal to the Termination
Value and any and all other amounts due and owing hereunder. Upon receipt of
such payment and all other amounts due under the Operative Agreements, Lessor
shall transfer to Lessee all of Lessor’s right, title and interest in and to the
Property in accordance with Section 20.2.
ARTICLE XXI.    
21.1
Sale Procedure.


34

--------------------------------------------------------------------------------



(a)    During the Marketing Period, Lessee, on behalf of Lessor, shall market
using all commercially reasonable efforts to obtain bids for the cash purchase
of the Property in connection with a sale to one (1) or more third party
purchasers to be consummated on the Sale Date for the highest price available,
shall notify Lessor promptly of the name and address of each prospective
purchaser and the cash price which each prospective purchaser shall have offered
to pay for the Property and shall provide Lessor with such additional
information about the bids and the bid solicitation procedure as Lessor may
reasonably request from time to time. All such prospective purchasers must be
Persons other than Lessee or any Affiliate of Lessee. On the Sale Date, Lessee
shall pay (or cause to be paid) to Lessor and all other parties, as appropriate,
the sum of all costs and expenses incurred by Lessor and/or the Agent (as the
case may be) in connection with such sale of the Property (regardless of whether
such sale actually occurs) and all other amounts payable pursuant to
Section 21.1(b).
Lessor (at the discretion of the Mortgage Lenders and if Lessor also determines)
may reject any and all bids and may solicit and obtain bids by giving Lessee
written notice to that effect; provided, however, that notwithstanding the
foregoing, Lessor may not reject any bid for the Property submitted by Lessee if
such bid is greater than or equal to the Limited Recourse Amount for the
Property, and represents a bona fide offer from a third party purchaser. If the
highest price which a prospective purchaser or the prospective purchasers shall
have offered to pay for a Property on the Sale Date is less than the Limited
Recourse Amount for the Property or if such bid does not represent a bona fide
offer from a third party or if there are no bids, Lessor may elect to retain the
Property by giving Lessee prior written notice of Lessor’s election to retain
the same, and promptly upon receipt of such notice, Lessee shall surrender, or
cause to be surrendered, the Property in the condition required by and otherwise
in accordance with the terms and conditions of Section 10.1. Upon acceptance of
any bid, Lessor agrees, at Lessee’s request and expense, to execute a contract
of sale with respect to such sale, so long as the same is consistent with the
terms of this Article XXI provides by its terms that it is nonrecourse to
Lessor.
Unless Lessor shall have elected to retain the Property pursuant to the
provisions of the preceding paragraph, Lessee shall arrange for Lessor to sell
the Property free and clear of the Lien of this Lease, the Lien of the Security
Documents and any Lessor Liens (but otherwise without representation or warranty
of any kind), for cash on the Sale Date to the purchaser or purchasers offering
the highest cash sales price, as identified by Lessee or Lessor, as the case may
be. To effect such transfer and assignment, Lessor shall execute, acknowledge
(where required) and deliver to the appropriate purchaser each of the following:
(a) an assignment of the Ground Lease conveying the leasehold interest of Lessor
in the Property to the appropriate purchaser free and clear of the Lien of this
Lease, the Lien of the Security Documents and any Lessor Liens (but otherwise
without representation or warranty of any kind); (b) any real estate tax
affidavit or other document required by law or customary in the State where the
Property is located to be executed and filed in order to record the Ground Lease
assignment; (c) FIRPTA affidavits, as appropriate; and (d) any other documents
reasonably required to effectuate such transfer and assignment. All of the
foregoing documentation must be in form and substance reasonably satisfactory to
Lessor and Lessee. Lessee shall surrender the Property so sold or subject to
such documents to each purchaser in the condition required by and otherwise in
accordance with Section 10.1, or in such other condition as may be agreed
between Lessee and such purchaser. Lessee shall not take or fail to take any
action which would have the effect of unreasonably discouraging bona fide third
party bids for the Property. If the Property is not sold on the Sale Date in
accordance with the terms of this Section 21.1, then Lessee shall be obligated
to pay Lessor on the Sale Date an amount equal to the Maximum Residual

35

--------------------------------------------------------------------------------



Guarantee Amount, and Lessee shall transfer all of its right, title and interest
in and to the Property to Lessor.
(b)    If the Property is sold on the Sale Date to a third party purchaser in
accordance with the terms of Section 21.1(a) and the purchase price paid is less
than the GAAP Project Cost (hereinafter such difference shall be referred to as
the “Deficiency Balance”), then Lessee hereby unconditionally promises to pay to
Lessor on the Sale Date all Rent and all other amounts then due and owing
pursuant to the Operative Agreements and the lesser of (i) the Deficiency
Balance, or (ii) the Maximum Residual Guarantee Amount. On the Sale Date if (x)
Lessor receives the Termination Value from a third party purchaser, (y) Lessor
and such other parties receive all other amounts specified in the last sentence
of the first paragraph of Section 21.1(a) and (z) there remains any excess
proceeds from the sale of the Property, then Lessee may retain such excess. If
the Property is retained by Lessor pursuant to an affirmative election made by
Lessor pursuant to the provisions of Section 21.1(a) or for whatever other
reason (other than a sale to Lessee (or its designee) pursuant to the Purchase
Option) there is no sale to a third party purchaser, then Lessee hereby
unconditionally promises to pay to Lessor on the Sale Date all Rent and all
other amounts then due and owing pursuant to the Operative Agreements and an
amount equal to the Maximum Residual Guarantee Amount for the Property so
retained. Any payment of any of the foregoing amounts described in this
Section 21.1(b) shall be made together with a payment of all other amounts
referenced in the last sentence of the first paragraph of Section 21.1(a).
(c)    In the event that the Property is either sold to a third party purchaser
on the Sale Date or retained by Lessor in connection with an affirmative
election made by Lessor pursuant to the provisions of Section 21.1(a), then in
either case on the Sale Date Lessee shall provide Lessor or such third party
purchaser with (i) all permits, certificates of occupancy, governmental licenses
and authorizations necessary to use, operate, repair, access and maintain the
Property for the purpose it is being used by Lessee to the extent transferable,
and (ii) such manuals, permits, easements, licenses, know-how, rights-of-way and
other rights and privileges in the nature of an easement as are reasonably
necessary or desirable in connection with the use, operation, repair, access to
or maintenance of the Property, excluding any trade secrets or information
subject to confidentiality agreements. All assignments, licenses, easements,
agreements and other deliveries required by clauses (i) and (ii) of this
paragraph (c) shall be in form reasonably satisfactory to Lessor or such third
party purchaser(s), as applicable, and shall be fully assignable (including both
primary assignments and assignments given in the nature of security) without
payment of any fee, cost or other charge. Lessee shall also execute any
documentation requested by Lessor or such third party purchaser(s), as
applicable, evidencing the continuation or assignment of the Ground Lease.
(d)    In the event the Property is sold on the Sale Date to a third party
purchaser in accordance with the terms of Section 21.1(a), then the proceeds
from the sale of its interest in the Property (net of all normal and customary
sales and closing costs and the reasonable costs of holding, owning, operating,
and maintaining the Property (unless such costs are separately paid by Lessee in
accordance with Section 21.1(a)), including amounts described in Section
8.7(c)(i) and (ii) of the Participation Agreement which shall be paid to the
Agent to be allocated pursuant to Section 8.7(b) of the Participation Agreement)
shall be distributed, prior to the allocation pursuant to Section 8.7(b)(iii) of
the Participation Agreement, first, to Lessor, in the amount of the positive
difference (if any) between the Termination Value (less any portion thereof that
cannot be capitalized under GAAP, including any amount of Uninsured Force
Majeure Loss) and the Maximum Residual Guarantee Amount or the Deficiency
Balance (depending on which amount Lessee was obligated to pay), second, to
Lessor, the unpaid portion of the Maximum Residual Guarantee Amount or the
Deficiency

36

--------------------------------------------------------------------------------



Balance, as applicable, third, to Lessee, any remaining proceeds up to the
amount of the Maximum Residual Guarantee Amount or the Deficiency Balance, as
applicable, previously paid by Lessee, and fourth, to the Agent to be
distributed by the Agent in accordance with Section 8.7(b)(iii) of the
Participation Agreement.
21.2
Application of Proceeds of Sale.

Lessor shall apply the proceeds of sale of the Property as set forth in
Section 8.7 of the Participation Agreement (or as otherwise agreed among the
Financing Parties from time to time).
21.3
Indemnity for Excessive Wear.

If the proceeds of the sale described in Section 21.1 with respect to the
Property shall be less than the Limited Recourse Amount with respect to the
Property, and at the time of such sale it shall have been reasonably determined
(pursuant to the Appraisal Procedure) that the Fair Market Sales Value of the
Property shall have been impaired by greater than expected wear and tear during
the term of the Lease, Lessee shall pay to Lessor within ten (10) Business Days
after receipt of Lessor’s written statement (i) the amount of such excess wear
and tear determined by the Appraisal Procedure or (ii) the amount of the Sale
Proceeds Shortfall, whichever amount is less.
21.4
Appraisal Procedure.

For determining the Fair Market Sales Value of the Property or any other amount
which may, pursuant to any provision of any Operative Agreement, be determined
by an appraisal procedure, Lessor and Lessee shall use the following procedure
(the “Appraisal Procedure”). Lessor and Lessee shall endeavor to reach a mutual
agreement as to such amount for a period of ten (10) days from commencement of
the Appraisal Procedure under the applicable Section of the Lease, and if they
cannot agree within ten (10) days, then two (2) qualified appraisers, one (1)
chosen by Lessee and one (1) chosen by Lessor, shall mutually agree thereupon,
but if either party shall fail to choose an appraiser within twenty (20) days
after notice from the other party of the selection of its appraiser, then the
appraisal by such appointed appraiser shall be binding on Lessee and Lessor. If
the two (2) appraisers cannot agree within twenty (20) days after both shall
have been appointed, then a third appraiser shall be selected by the two (2)
appraisers or, failing agreement as to such third appraiser within thirty (30)
days after both shall have been appointed, by the American Arbitration
Association. The decisions of the three (3) appraisers shall be given within
twenty (20) days of the appointment of the third appraiser and the decision of
the appraiser most different from the average of the other two (2) shall be
discarded and such average shall be binding on Lessor and Lessee; provided, that
if the highest appraisal and the lowest appraisal are equidistant from the third
appraisal, the third appraisal shall be binding on Lessor and Lessee. The fees
and expenses of the appraiser appointed by Lessee shall be paid by Lessee; the
fees and expenses of the appraiser appointed by Lessor shall be paid by Lessor
(such fees and expenses not being indemnified pursuant to Section 11 of the
Participation Agreement or otherwise by Lessee pursuant to the Operative
Agreements); and the fees and expenses of the third appraiser shall be divided
equally between Lessee and Lessor.
21.5
Certain Obligations Continue.

During the Marketing Period, the obligation of Lessee to pay Rent with respect
to the Property (including the installment of Basic Rent due on the Sale Date),
pay indemnities, maintain the Property and maintain insurance shall continue
undiminished until payment in full to Lessor of the sale proceeds, if any, the
Maximum Residual Guarantee Amount or the Deficiency Balance (as applicable), the
amount due under Section 21.3, if any, and all other amounts due to Lessor or
any other Person with respect to all Property or

37

--------------------------------------------------------------------------------



any Operative Agreement. Lessor shall have the right, but shall be under no
duty, to solicit bids, to inquire into the efforts of Lessee to obtain bids or
otherwise to take action in connection with any such sale, other than as
expressly provided in this Article XXI.
ARTICLE XXII.    
22.1
Holding Over.

If Lessee shall for any reason remain in possession of the Property after the
expiration or earlier termination of this Lease (unless the Property is conveyed
to Lessee or Lessee is otherwise lawfully in possession of the Property pursuant
to the terms of the Operative Agreements), such possession shall be as a tenancy
at sufferance during which time Lessee shall continue to pay Supplemental Rent
that would be payable by Lessee hereunder were the Lease then in full force and
effect and Lessee shall continue to pay Basic Rent at the lesser of the highest
lawful rate and one hundred ten percent (110%) of the payment of Basic Rent that
would otherwise be due had this Lease not expired or been earlier terminated,
and Lessee shall also pay Supplemental Rent during such period. Such Basic Rent
shall be payable from time to time upon demand by Lessor and such additional
amount of Basic Rent shall be applied by Lessor ratably to the Credit Lenders,
the Mortgage Lenders and Lessor based on their relative amounts of the then
outstanding aggregate Property Cost. During any period of tenancy at sufferance,
Lessee shall, subject to the second preceding sentence, be obligated to perform
and observe all of the terms, covenants and conditions of this Lease, but shall
have no rights hereunder other than the right, to the extent given by law to
tenants at sufferance, to continue their occupancy and use of the Property.
Nothing contained in this Article XXII shall constitute the consent, express or
implied, of Lessor to the holding over of Lessee after the expiration or earlier
termination of this Lease (unless the Property is conveyed to Lessee) and
nothing contained herein shall be read or construed as preventing Lessor from
maintaining a suit for possession of the Property or exercising any other remedy
available to Lessor at law or in equity.
ARTICLE XXIII.    
23.1
Risk of Loss.

During the Term, unless Lessee shall not be in actual possession of the Property
solely by reason of Lessor’s exercise of its remedies of dispossession under
Article XVII, the risk of loss or decrease in the enjoyment and beneficial use
of the Property as a result of the damage or destruction thereof by fire, the
elements, casualties, thefts, riots, wars or otherwise is assumed by Lessee, and
Lessor shall in no event be answerable or accountable therefor.
ARTICLE XXIV.    
24.1
Assignment.

Lessee may not assign this Lease or any of its rights or obligations hereunder
or with respect to the Property in whole or in part to any Person without the
prior written consent of the Financing Parties.
24.2
Subleases.

(a)    Promptly, but in any event within five (5) Business Days, following the
execution and delivery of any sublease permitted by this Article XXIV, Lessee
shall notify Lessor of the execution of such sublease. As of the Closing Date,
Lessee shall lease the Property from Lessor,

38

--------------------------------------------------------------------------------



and any existing tenant respecting the Property shall automatically be deemed to
be a subtenant of Lessee and not a tenant of Lessor.
(b)    Provided no Lease Default or Lease Event of Default has occurred and is
continuing, Lessee may, without the prior written consent of any Financing Party
or any other Person and subject to the other provisions of this Section 24.2,
sublet the Property or a portion thereof to Parent or any Subsidiary of the
Parent. Lessee may otherwise sublet the Property or portion thereof to any
Person (other than to Parent or a Subsidiary of the Parent) only with the
consent of Lessor and the Majority Lenders (such consent not to be unreasonably
withheld or delayed).
(c)    No sublease (referenced in this Section 24.2 or otherwise) or other
relinquishment of possession to the Property shall in any way discharge or
diminish any obligation of any Credit Party to Lessor hereunder or under any of
the other Operative Agreements and Lessee shall remain directly and primarily
liable under this Lease as to the Property, or portion thereof, so sublet.
(d)    No sublease (referenced in this Section 24.2 or otherwise) shall extend
beyond the Term of this Lease except with the consent of Lessor and the Majority
Lenders (such consent not to be unreasonably withheld, conditioned or delayed)
and each such sublease shall be expressly subject and subordinate to this Lease.
(e)    No sublease hereunder, whether or not to an Affiliate of Lessee, shall
subject any Financing Party to regulation by any Governmental Authority to which
any Financing Party would not have been subject but for such sublease, nor shall
any sublessee be subject to a proceeding under bankruptcy, insolvency or similar
laws at the time of such sublease, nor shall such sublease create a Lease
Default or Lease Event of Default hereunder.
ARTICLE XXV.    
25.1
No Waiver.

No failure by Lessor or Lessee to insist upon the strict performance of any term
hereof or to exercise any right, power or remedy upon a Lease Default or Lease
Event of Default, and no acceptance of full or partial payment of Rent during
the continuance of any such Lease Default or Lease Event of Default, shall
constitute a waiver of any such Lease Default or Lease Event of Default or of
any such term. To the fullest extent permitted by law, no waiver of any Lease
Default or Lease Event of Default shall affect or alter this Lease, and this
Lease shall continue in full force and effect with respect to any other then
existing or subsequent Lease Default or Lease Event of Default.
ARTICLE XXVI.    
26.1
Acceptance of Surrender.

No surrender to Lessor of this Lease or of all or any portion of the Property or
of any part thereof or of any interest therein shall be valid or effective
unless agreed to and accepted in writing by Lessor and no act by Lessor or the
Agent or any representative or agent of Lessor or the Agent, other than a
written acceptance, shall constitute an acceptance of any such surrender.

39

--------------------------------------------------------------------------------



26.2
No Merger of Title.

There shall be no merger of this Lease or of the leasehold estate created hereby
by reason of the fact that the same Person may acquire, own or hold, directly or
indirectly, in whole or in part, (a) this Lease or the leasehold estate created
hereby or any interest in this Lease or such leasehold estate, (b) any right,
title or interest in the Property or (c) any Note.
26.3
Estoppel Certificates.

At any time and from time to time, but not more than once in any three hundred
and sixty-five (365) day period, upon not less than fifteen (15) Business Days’
prior request by Lessor or Lessee (the “Requesting Party”), the other party
(whichever party shall have received such request, the “Certifying Party”) shall
furnish to the Requesting Party a certificate signed by an authorized officer of
the Certifying Party (or, in the case of Lessee, a Responsible Officer)
certifying that this Lease is in full force and effect (or that this Lease is in
full force and effect as modified and setting forth the modifications); the
dates to which the Basic Rent and Supplemental Rent have been paid; to the best
knowledge of the signer of such certificate, whether or not the Requesting Party
is then in default under any of its obligations hereunder (and, if so, the
nature of such alleged default); and such other matters under this Lease as the
Requesting Party may reasonably request. Any such certificate furnished pursuant
to this Section 26.3 may be relied upon by the Requesting Party, and any
existing or prospective mortgagee, purchaser, Credit Lender or Mortgage Lender,
and any accountant or auditor, of, from or to the Requesting Party (or any
Affiliate thereof).
ARTICLE XXVII.    
27.1
Notices.

All notices required or permitted to be given under this Lease shall be in
writing and delivered as provided in the Participation Agreement.
ARTICLE XXVIII.    
28.1
Miscellaneous.

Anything contained in this Lease to the contrary notwithstanding, all claims
against and liabilities of Lessee or Lessor arising from events occurring prior
to the expiration or earlier termination of this Lease shall survive such
expiration or earlier termination. If any provision of this Lease shall be held
to be unenforceable in any jurisdiction, such unenforceability shall not affect
the enforceability of any other provision of this Lease and such jurisdiction or
of such provision or of any other provision hereof in any other jurisdiction.
28.2
Amendments and Modifications.

This Lease may not be amended, waived, discharged or terminated except in
accordance with the provisions of Section 12.4 of the Participation Agreement.
28.3
Successors and Assigns.

All the terms and provisions of this Lease shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns.

40

--------------------------------------------------------------------------------



28.4
Headings and Table of Contents.

The headings and table of contents in this Lease are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
28.5
Counterparts.

This Lease may be executed in any number of counterparts, each of which shall be
an original, but all of which shall together constitute one (1) and the same
instrument.
28.6
GOVERNING LAW.

THIS LEASE SHALL BE GOVERNED BY AND CONSTRUED, INTERPRETED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT TO THE EXTENT THE LAWS
OF THE STATE WHERE THE PROPERTY IS LOCATED ARE REQUIRED TO APPLY.
28.7
Calculation of Rent.

All calculation of Rent payable hereunder shall be computed based on the actual
number of days elapsed over a year of three hundred sixty (360) days or, to the
extent such Rent is based on the Prime Lending Rate, three hundred sixty-five
(365) (or three hundred sixty-six (366), as applicable) days.
28.8
Memorandum of Lease.

This Lease shall not be recorded; provided, Lessor and Lessee shall promptly
after the Commencement Date record (a) a memorandum of this Lease (in
substantially the form of Exhibit B attached hereto) or a short form lease (in
form and substance reasonably satisfactory to Lessor and Lessee) regarding the
Property in the local filing office at Lessee’s cost and expense, and as
required under Applicable Law to sufficiently evidence this Lease in the real
estate filing records.
28.9
Allocations Among the Financing Parties.

Notwithstanding any other term or provision of this Lease to the contrary, the
allocations of the proceeds of the Property and any and all other Rent and other
amounts received hereunder shall be subject to the intercreditor provisions
among the Financing Parties set forth in Section 8.7 of the Participation
Agreement (or as otherwise agreed among the Financing Parties from time to
time).
28.10
Limitations on Recourse.

The limitations on recourse set forth in Section 12.9 of the Participation
Agreement shall apply regarding this Lease.
28.11
WAIVERS OF JURY TRIAL.

EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY, TO THE FULLEST
EXTENT ALLOWED BY APPLICABLE LAW, WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS LEASE AND FOR ANY COUNTERCLAIM THEREIN.

41

--------------------------------------------------------------------------------



28.12
Exercise of Lessor Rights.

Lessee hereby acknowledges and agrees that the rights and powers of Lessor under
this Lease have been assigned to the Agent pursuant to the terms of the Security
Agreement and the other Operative Agreements. Lessor and Lessee hereby
acknowledge and agree that (a) the Agent shall, in its discretion, direct and/or
act on behalf of Lessor pursuant to the provisions of Sections 8.2(c) and 8.6 of
the Participation Agreement, (b) all notices to be given to Lessor shall be
given to the Agent and (c) all notices to be given by Lessor may be given by the
Agent, at its election.
28.13
SUBMISSION TO JURISDICTION AND VENUE.

THE PROVISIONS OF THE PARTICIPATION AGREEMENT RELATING TO SUBMISSION TO
JURISDICTION AND VENUE ARE HEREBY INCORPORATED BY REFERENCE HEREIN, MUTATIS
MUTANDIS.
28.14
USURY SAVINGS PROVISION.

IT IS THE INTENT OF THE PARTIES HERETO TO CONFORM TO AND CONTRACT IN STRICT
COMPLIANCE WITH APPLICABLE USURY LAW FROM TIME TO TIME IN EFFECT. TO THE EXTENT
ANY RENT OR PAYMENTS HEREUNDER ARE HEREINAFTER CHARACTERIZED BY ANY COURT OF
COMPETENT JURISDICTION AS THE REPAYMENT OF PRINCIPAL AND INTEREST THEREON, THIS
SECTION 28.14 SHALL APPLY. ANY SUCH RENT OR PAYMENTS SO CHARACTERIZED AS
INTEREST MAY BE REFERRED TO HEREIN AS “INTEREST.” ALL AGREEMENTS AMONG THE
PARTIES HERETO ARE HEREBY LIMITED BY THE PROVISIONS OF THIS PARAGRAPH WHICH
SHALL OVERRIDE AND CONTROL ALL SUCH AGREEMENTS, WHETHER NOW EXISTING OR
HEREAFTER ARISING AND WHETHER WRITTEN OR ORAL. IN NO WAY, NOR IN ANY EVENT OR
CONTINGENCY (INCLUDING PREPAYMENT OR ACCELERATION OF THE MATURITY OF ANY
OBLIGATION), SHALL ANY INTEREST TAKEN, RESERVED, CONTRACTED FOR, CHARGED, OR
RECEIVED UNDER THIS LEASE OR OTHERWISE, EXCEED THE MAXIMUM NONUSURIOUS AMOUNT
PERMISSIBLE UNDER APPLICABLE LAW. IF, FROM ANY POSSIBLE CONSTRUCTION OF ANY OF
THE OPERATIVE AGREEMENTS OR ANY OTHER DOCUMENT OR AGREEMENT, INTEREST WOULD
OTHERWISE BE PAYABLE IN EXCESS OF THE MAXIMUM NONUSURIOUS AMOUNT, ANY SUCH
CONSTRUCTION SHALL BE SUBJECT TO THE PROVISIONS OF THIS PARAGRAPH AND SUCH
AMOUNTS UNDER SUCH DOCUMENTS OR AGREEMENTS SHALL BE AUTOMATICALLY REDUCED TO THE
MAXIMUM NONUSURIOUS AMOUNT PERMITTED UNDER APPLICABLE LAW, WITHOUT THE NECESSITY
OF EXECUTION OF ANY AMENDMENT OR NEW DOCUMENT OR AGREEMENT. IF LESSOR SHALL EVER
RECEIVE ANYTHING OF VALUE WHICH IS CHARACTERIZED AS INTEREST WITH RESPECT TO THE
OBLIGATIONS OWED HEREUNDER OR UNDER APPLICABLE LAW AND WHICH WOULD, APART FROM
THIS PROVISION, BE IN EXCESS OF THE MAXIMUM LAWFUL AMOUNT, AN AMOUNT EQUAL TO
THE AMOUNT WHICH WOULD HAVE BEEN EXCESSIVE INTEREST SHALL, WITHOUT PENALTY, BE
APPLIED TO THE REDUCTION OF THE COMPONENT OF PAYMENTS DEEMED TO BE PRINCIPAL AND
NOT TO THE PAYMENT OF INTEREST, OR REFUNDED TO LESSEE OR ANY OTHER PAYOR
THEREOF, IF AND TO THE EXTENT SUCH AMOUNT WHICH WOULD HAVE BEEN EXCESSIVE
EXCEEDS THE COMPONENT OF PAYMENTS DEEMED TO BE PRINCIPAL. THE RIGHT TO DEMAND
PAYMENT OF ANY AMOUNTS EVIDENCED BY ANY OF THE OPERATIVE AGREEMENTS DOES NOT
INCLUDE THE RIGHT TO RECEIVE ANY INTEREST WHICH HAS NOT OTHERWISE ACCRUED ON THE
DATE OF SUCH DEMAND, AND LESSOR DOES NOT INTEND TO CHARGE OR RECEIVE ANY
UNEARNED INTEREST IN THE EVENT OF SUCH DEMAND. ALL INTEREST PAID OR AGREED TO BE
PAID TO LESSOR SHALL, TO THE EXTENT PERMITTED BY APPLICABLE LAW, BE AMORTIZED,

42

--------------------------------------------------------------------------------



PRORATED, ALLOCATED, AND SPREAD THROUGHOUT THE FULL STATED TERM (INCLUDING ANY
RENEWAL OR EXTENSION) OF THIS LEASE SO THAT THE AMOUNT OF INTEREST ON ACCOUNT OF
SUCH PAYMENTS DOES NOT EXCEED THE MAXIMUM NONUSURIOUS AMOUNT PERMITTED BY
APPLICABLE LAW.


[signature pages follow]









43

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Lease to be duly executed and
delivered as of the date first above written.




WACHOVIA SERVICE CORPORATION,
as Lessor




By:    /s/ Weston Garrett                
Name:    Weston Garrett                    
Title:    Managing Director                






Wachovia Service Corporation
c/o Wells Fargo Securities, LLC
MAC D1086-051
550 South Tryon Street
Charlotte, NC 28202
Attention: Jack Altmeyer
Telephone: (704) 410-2405








[signature pages continue]



REAL PROPERTY LEASE AGREEMENT





--------------------------------------------------------------------------------








NVIDIA LAND DEVELOPMENT, LLC, as Lessee




By:    /s/ Karen Burns                    
Name:    Karen Burns                    
Title:    Manager                    






NVIDIA Land Development, LLC
c/o NVIDIA Corporation
2701 San Tomas Expressway
Santa Clara, CA 95050
Attention: Colette M. Kress
Executive Vice President and Chief Financial Officer    
Telephone: (408) 486-3442


with a copy to:
NVIDIA Corporation
2701 San Tomas Expressway
Santa Clara, CA 95050
Attention: David M. Shannon
Executive Vice President, Chief Administrative Officer and Secretary
Telephone: (408) 486-8116


and with a copy to:


Cooley LLP
4401 Eastgate Mall
San Diego, CA 92121
Attention: Samantha M. LaPine
Telephone: (858) 550-6005








REAL PROPERTY LEASE AGREEMENT





--------------------------------------------------------------------------------













REAL PROPERTY LEASE AGREEMENT





--------------------------------------------------------------------------------




EXHIBIT A TO THE REAL PROPERTY LEASE AGREEMENT
[Intentionally Omitted]



A-1



--------------------------------------------------------------------------------




EXHIBIT B TO THE REAL PROPERTY LEASE AGREEMENT
[CONFORM TO STATE LAW REQUIREMENTS]
Recordation requested by:


Moore & Van Allen, PLLC












After recordation return to:


Moore & Van Allen, PLLC (LSJ)
100 North Tryon Street, Floor 47
Charlotte, NC 28202-4003


Space above this line for Recorder’s use
                                                    






MEMORANDUM OF REAL PROPERTY LEASE AGREEMENT




THIS MEMORANDUM OF REAL PROPERTY LEASE AGREEMENT, dated as of _____, 20__ (this
“Memorandum”), is by and between WACHOVIA SERVICE CORPORATION, a Delaware
corporation, with an office at 550 South Tryon Street, Charlotte, NC 28202
(hereinafter referred to as “Lessor”), and NVIDIA LAND DEVELOPMENT, LLC, a
Delaware limited liability company, with an office at _____ (hereinafter
referred to as “Lessee”).
WITNESSETH:
That for value received, Lessor and Lessee do hereby covenant, promise and agree
as follows:
1.    Demised Premises and Date of Lease. Lessor has leased to Lessee, and
Lessee has leased from Lessor, for the Term (as hereinafter defined), certain
real property and other property located in Santa Clara County, California,
which is described in the attached Schedule 1 (the “Property”), pursuant to the
terms of a Real Property Lease Agreement between Lessor and Lessee dated as of
_____, 2015 (as such may be amended, modified, extended, supplemented, restated
and/or replaced from time to time, “Lease”).
The Lease shall constitute a mortgage, deed of trust and security agreement and
financing statement under the laws of the state in which the Property is
situated. The maturity date of the obligations secured thereby shall be _____,
unless extended to not later than _____.

B-1

--------------------------------------------------------------------------------




For purposes of provisions of the Lease related to the creation and enforcement
of the Lease as a security agreement and a fixture filing, Lessee is the debtor
and Lessor is the secured party. The mailing addresses of the debtor (Lessee
herein) and of the secured party (Lessor herein) from which information
concerning security interests hereunder may be obtained are as set forth on the
signature pages hereof. A carbon, photographic or other reproduction of this
Memorandum or of any financing statement related to the Lease shall be
sufficient as a financing statement for any of the purposes referenced herein.
2.    Term, Renewal, Extension and Purchase Option. The term of the Lease
(“Term”) commenced as of _____, 20__ and shall end as of _____, 20__, unless the
Term is extended or earlier terminated in accordance with the provisions of the
Lease. The Lease contains provisions for renewal and extension. The tenant has a
purchase option under the Lease.
3.    Effect of Memorandum. The purpose of this instrument is to give notice of
the Lease and its terms, covenants and conditions to the same extent as if the
Lease was fully set forth herein. This Memorandum shall not modify in any manner
the terms, conditions or intent of the Lease and the parties agree that this
Memorandum is not intended nor shall it be used to interpret the Lease or
determine the intent of the parties under the Lease.
4.    Counterpart Execution. This Memorandum may be executed in any number of
counterparts and by each of the parties hereto in separate counterparts, all
such counterparts together constituting but one (1) and the same instrument.


[the remainder of this page has been intentionally left blank]







B-2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this instrument as of
the day and year first written.




LESSOR:


WACHOVIA SERVICE CORPORATION,
as Lessor




By:                        
Name:                        
Title:                        






Wachovia Service Corporation
c/o Wells Fargo Securities, LLC
MAC D1086-051
550 South Tryon Street
Charlotte, NC 28202
Attention: Jack Altmeyer
Telephone: (704) 410-2405








[signature pages continue]



B-3

--------------------------------------------------------------------------------








LESSEE:


NVIDIA LAND DEVELOPMENT, LLC, as Lessee




By:                        
Name:                        
Title:                        






NVIDIA Land Development, LLC
c/o NVIDIA Corporation
2701 San Tomas Expressway
Santa Clara, CA 95050
Attention: Colette M. Kress
Executive Vice President and Chief Financial Officer    
Telephone: (408) 486-3442


with a copy to:
NVIDIA Corporation
2701 San Tomas Expressway
Santa Clara, CA 95050
Attention: David M. Shannon
Executive Vice President, Chief Administrative Officer and Secretary
Telephone: (408) 486-8116


and with a copy to:
Cooley LLP
4401 Eastgate Mall
San Diego, CA 92121
Attention: Samantha M. LaPine
Telephone: (858) 550-6005


B-4

--------------------------------------------------------------------------------






SCHEDULE 1


(Description of Property)







B-5

--------------------------------------------------------------------------------






[CONFORM TO STATE LAW REQUIREMENTS]




On ____________________, 2015, before me, ____________________, Notary Public,
personally appeared ____________________, as ____________________, of WACHOVIA
SERVICE CORPORATION, a Delaware corporation, on behalf of the corporation, who
proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature ____________________ [SEAL]




On ____________________, 2015, before me, ____________________, Notary Public,
personally appeared ____________________, as ____________________, of NVIDIA
LAND DEVELOPMENT, LLC, a Delaware limited liability company, on behalf of the
corporation, who proved to me on the basis of satisfactory evidence to be the
person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature ____________________ [SEAL]



B-6

--------------------------------------------------------------------------------







B-7

--------------------------------------------------------------------------------




EXHIBIT C TO THE REAL PROPERTY LEASE AGREEMENT
Legal Description of the Property











C-1